Exhibit 10.1

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT



Dated as of June 10, 2009



among
 
AMERICAN WOODMARK CORPORATION,
as the Borrower,
 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,
 
and
 

BANK OF AMERICA, N.A.

--------------------------------------------------------------------------------





TABLE OF CONTENTS

     Page


--------------------------------------------------------------------------------

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

   1

        1.01  Defined Terms.

   1

        1.02  Other Interpretive Provisions.

   22

        1.03  Accounting Terms.

   23

        1.04  Rounding.

   23

        1.05  Times of Day.

   23

        1.06  Letter of Credit Amounts.

   24

ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS

   24

        2.01  Relvolving Loans and Term Loan.

   24

        2.02  Borrowings, Conversions and Continuations of Loans.

   24

        2.03  Letter of Credit.

   25

        2.04  Prepayments.

   30

        2.05  Optional Termination or Reductuion of Revolving Commitment.

   31

        2.06  Repayment of Loans.

   31

        2.07  Interest.

   31

        2.08  Fees.

   32

        2.09  Computation of Interest and Fees: Retroactive Adjustments of
Applicable Rate.

   32

        2.10  Evidence of Debt.

   33

        2.11  Payments Generally.

   33

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY

   33

        3.01  Taxes.

   33

        3.02  Illegality.

   34

        3.03  Inability to Determine Rates.

   34

        3.04  Increased Costs.

   35

        3.05  Compensation for Losses.

   36

        3.06  Mitigation Obligations.

   36

        3.07  Survival.

   36

ARTICLE IV  GUARANTY

   37

        4.01  The Guaranty.

   37

        4.02  Obligations Unconditional.

   37

        4.03  Reinstatement.

   38

        4.04  Certain Additional Waivers.

   38

        4.05  Remedies.

   38

        4.06  Rights of Contribution.

   39

        4.07  Guarantee of Payment: Continuing Guarantee.

   39

ARTICLE V  CONDITIONS PRECIEDENT TO CREDIT EXTENSIONS

   39

        5.01  Conditions of Effectiveness.

   39

        5.02  Conditions to all Credits Extensions.

   40

ARTICLE VI  REPRESENTATIONS AND WARRANTIES

   40

        6.01  Existence, Qualification and Power.

   40

        6.02  Authorization; No Contravention.

   41

        6.03  Governmental Authorization; Other Consents.

   41

        6.04  Binding Effect.

   41

        6.05  Financial Statements; No Material Adverse Effect.

   41

        6.06  Litigation.

   42

        6.07  No Default.

   42

        6.08  Ownership of Property; Liens.

   42

        6.09  Environmental Compliance.

   42

        6.10  Insurance.

   43

        6.11  Taxes.

   43

        6.12  ERISA Compliance.

   43

        6.13  Subsidiaries.

   44

        6.14  Margin Regulations; Investment Company Act.

   44

        6.15  Disclosure.

   44

        6.16  Compliance with Laws.

   45

        6.17  Intellectual Property; Licenses, Etc.

   45

        6.18  Labor Matters

   45         6.19  Business Locations; Taxpayer Identification Number, Etc. 45

ARTICLE VII  AFFIRMATIVE COVENANTS

   45

        7.01  Financial Statements.

   45

        7.02  Certificates; Other Information.

   46

        7.03  Notices.

   47

        7.04  Payment of Taxes.

   48

        7.05  Preservation of Existence, Etc.

   48

        7.06  Maintenance of Properties.

   48

        7.07  Maintenance of Insurance.

   48         7.08  Compliance with Laws. 48

        7.09  Books and Records.

   49

        7.10  Inspection Rights.

   49

        7.11  Use of Proceeds.

   49

        7.12  Additional Subsidiaries.

   49         7.13  Pledged Assets 49

ARTICLE VIII  NEGATIVE COVENANTS

   50

        8.01  Liens.

   50

        8.02  Investments.

   51

        8.03  Indebtedness.

   52

        8.04  Fundamental Changes.

   53

        8.05  Dispostions.

   53

        8.06  Restricted Payments.

   53

        8.07  Change in Nature of Business.

   54

        8.08  Transactions with Affiliates and Insiders.

   54

        8.09  Burdensome Agreements.

   54

        8.10  Use of Proceeds.

   54

        8.11  Financial Covenents.

   54

        8.12  Subordinated Indebtedness.

   55

        8.13  Organization Documents; Fiscal Year; Legal name, State of
Formation and Form of Entity.

   56

        8.14  Ownership of Subsidiaries.

   56

ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES

   56

        9.01  Events of Default.

   56

        9.02  Remedies Upon Event of Default.

   58         9.03  Right to Cure Minimum Liability 59

        9.04  Application of Funds.

   59

ARTICLE X  MISCELLANEOUS

   59

        10.01  Amendments, Etc.

   59

        10.02  Notices; Effectiveness; Electronic Communications.

   59

        10.03  No Waiver; Cumulative Remedies.

   60

        10.04  Expenses; Indemnity; and Damage Wiver.

   60

        10.05  Payments Set Aside.

   61

        10.06  Successor and Assigns.

   62

        10.07  Treatment of Certain Information; Confidentiality.

   63

        10.08  Set-Off.

   63

        10.09  Interest Rate Limitation.

   64

        10.10  Counterparts; Integration; Effectiveness.

   64

        10.11  Survivial of Representations of Warranties.

   64

        10.12  Severability.

   65

        10.13  Governing Law; Jurisdiction; Etc.

   65

        10.14  Waiver of Right to Trial by Jury.

   66

        10.15  No Advisory or Fiduciary Responsibility.

   66         10.16  USA PATRIOT Act Notice. 66         10.17  Amendment and
Restatement.. 66

        10.18  Release.

   66



SCHEDULES

  

        1.01     Specified Shareholders

  

        2.03     Existing Letters of Credit

  

        6.13     Subsidiaries

  

        6.18     Labor Matters

           6.19-1  Location of Chief Executive Office, Taxpayer Identification
Number, Etc.         6.19-2  Changes in Legal Name, State of Organization and
Structure

        8.01     Liens Existing on the Closing Date

  

        8.02     Investments Existing on the Closing Date

  

        8.03     Indebtedness Existing on the Closing Date.

  

        8.08     Transactions with Affiliates

  

        10.02   Certain Addresses and Notices

  

EXHIBITS

  

        2.02     Form of Loan Notice

  

        2.10     Form of Note

  

        7.02-1  Form of Compliance Certificate

           7.02-2  Form of Borrowing Base Certificate

        7.12  Form of Joinder Agreement

  



 

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT



This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of June __, 2009
among AMERICAN WOODMARK CORPORATION, a Virginia corporation (the “Borrower”),
the Guarantors (defined herein) and BANK OF AMERICA, N.A. (the “Lender”).



The Borrower has requested that the Lender provide revolving credit and term
loan facilities for the purposes set forth herein, and the Lender is willing to
do so on the terms and conditions set forth herein.



In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:



ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS



1 .01      Defined Terms.



As used in this Agreement, the following terms shall have the meanings set forth
below:



“Account” means “Account” as defined in the Uniform Commercial Code in effect in
the Commonwealth of Virginia.



“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.



“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.



“Agreement” means this Credit Agreement.



“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Lender pursuant to Section 7.02(a):





Pricing Tier

Consolidated Leverage Ratio

Commitment Fee

Eurodollar Rate Loans

Base Rate Loans

  1

= 1.00:1.0

0.50%

1.25%

0.00%

  2

> 1.00:1.0 but = 1.50:1.0

0.50%

1.50%

0.00%

  3

> 1.50:1.0 but = 2.00:1.0

0.50%

1.75%

0.00%

  4

> 2.00:1.0 but = 2.50:1.0

0.50%

2.00%

1.00%

  5

> 2.50:1.0 but = 3.00:1.0

0.50%

2.25%

1.25%

  6

> 3.00:1.0

0.50%

2.50%

1.50%





Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Tier 4 shall apply as

1

--------------------------------------------------------------------------------

 

 of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 7.02(a), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 7.02(a)
for the fiscal quarter ending April 30, 2009 shall be determined based upon
Pricing Tier 1.



“Approved Fund” means any Fund that is administered or managed by the Lender or
an Affiliate of the Lender.



“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any Capital Lease of such Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease of such Person, the
capitalized amount of the remaining lease payments under such lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease, (c) in respect of
any Securitization Transaction of such Person, the outstanding principal amount
of such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Lender in its reasonable judgment and
(d) in respect of any Sale and Leaseback Transaction of such Person (other than
a Sale and Leaseback Transaction accounted for as a Capital Lease), the present
value (discounted in accordance with GAAP at the debt rate implied in the
applicable lease) of the obligations of the lessee for rental payments during
the term of such lease.



“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended April 30, 2008 and
the related consolidated statements of income or operations, shareholders'
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.



“Available Cash Impairment Amount” means (a) for the fiscal quarter ending April
30, 2009, $10 million, and (b) for any other fiscal quarter included in the
First Measurement Period, $10 million minus the aggregate amount of cash
restructuring and impairment charges added to Consolidated Net Income pursuant
to clause (e) of the definition of “Consolidated EBITDA” for all prior fiscal
quarters included in the First Measurement Period.



“Available Non-Cash Impairment Amount” means (a) for the fiscal quarter ending
April 30, 2009, $8 million, (b) for any other fiscal quarter included in the
First Measurement Period, $8 million minus the aggregate amount of non-cash
restructuring and impairment charges added to Consolidated Net Income pursuant
to clause (e) of the definition of “Consolidated EBITDA” for all prior fiscal
quarters included in the First Measurement Period, (c) for the fiscal quarter
ending July 31, 2010, $3 million, and (d) for any other fiscal quarter included
in the Second Measurement Period, $3 million minus the aggregate amount of
non-cash restructuring and impairment charges added to Consolidated Net Income
pursuant to clause (f) of the definition of “Consolidated EBITDA” for all prior
fiscal quarters included in the Second Measurement Period.



“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Commitment pursuant to Section 2.05, and (c) the date of termination
of the commitment of the Lender to make Loans and L/C Credit Extensions pursuant
to Section 9.02.



“Bank of America” means Bank of America, N.A. and its successors.

2

--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c) except
during a Eurodollar Unavailability Period, the Eurodollar Rate plus 1.0%.



“Base Rate Loan” means a Loan that bears interest based on the Base Rate.



“Borrower” has the meaning specified in the introductory paragraph hereto.



“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period.



“Borrowing Base” means, as of any date of determination, an amount equal to the
sum of (a ) eighty percent (80%) of the Value of Eligible Accounts as set forth
on the most recent Borrowing Base Certificate delivered to the Lender pursuant
to Section 5.01(d) or Section 7.02(d) plus (b ) twenty-five percent (25%) of the
Value of Eligible Inventory as set forth on the most recent Borrowing Base
Certificate delivered to the Lender pursuant to Section 5.01(d) or Section
7.02(d) minus (c ) such reserves as the Lender may from time to time establish
in its reasonable discretion (provided that such reserves must be established
and calculated in a manner consistent with the manner in which the Lender
establishes and calculates reserves for borrowers similarly situated to the
Borrower).



“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit 7.02-2 executed by a Responsible Officer of the Borrower.



“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender's Office is located and, if such day
relates to any Eurodollar Rate Loan or any Base Rate Loan bearing interest at a
rate based on the Eurodollar Rate, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.



“Businesses” has the meaning specified in Section 6.09(a).



“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.



“Cash Collateralize” has the meaning specified in Section 2.03(f).



“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) the Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody's is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody's and maturing or having an
auction date within six months of the date of acquisition, (d) repurchase
agreements entered into by any Person with a bank or trust company (including
the Lender) or recognized securities dealer having capital and surplus in excess
of $500,000,000 for direct obligations issued by or fully guaranteed by the
United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (e) investments, classified in accordance with GAAP as
current assets, in money market mutual funds (as defined by Rule 2(a)-7 of the
Investment Company Act of 1940) registered under the Investment Company Act of
1940 which are administered by reputable financial institutions having capital
of at least $500,000,000 and which have the highest credit rating by any two of
S&P, Moody’s and Fitch, and (f) Investments in private placements which (i) seek
to preserve principal, (ii) maintain a high degree of liquidity, (iii) invest in
a diversified group of money market instruments and other short-term
obligations, in each case which have the highest credit rating by any two of
S&P, Moody’s and Fitch, and (iv) generally maintain a dollar-weighted average
portfolio maturity of 90 days or less, although the average portfolio maturity
may extend to 120 days in the event of material redemption activity.

3

--------------------------------------------------------------------------------

 



“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.



“Change of Control” means an event or series of events by which:



(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding (i ) those Persons
identified on Schedule 1.01 and (ii ) any employee benefit plan of the Borrower
or its Subsidiaries and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such employee benefit plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Voting Stock that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
twenty five percent (25%) or more of the Voting Stock of the Borrower on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or



(b)     during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).



“Chattel Paper” means “Chattel Paper” as defined in the Uniform Commercial Code
in effect in the Commonwealth of Virginia.



“Closing Date” means the date hereof.

 

4

--------------------------------------------------------------------------------

 



“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Lender are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.



“Collateral Documents” means a collective reference to the Security Agreement
and such other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 7.13



     “Commitment” means, the Revolving Commitment.
 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02-1.



“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures but excluding
expenditures to the extent made with the proceeds of any Involuntary Disposition
used to purchase property that is useful in the business of the Borrower and its
Subsidiaries.



“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable for
such period, (c) the amount of depreciation and amortization expense for such
period, (d) non-cash employee compensation pursuant to FAS 123R for such period,
(e) for the period from and including the fiscal quarter ending April 30, 2009
to and including the fiscal quarter ending April 30, 2010 (the “First
Measurement Period”), cash and non-cash restructuring and impairment charges;
provided that (i) the amount of cash restructuring and impairment charges for
any fiscal quarter included in the First Measurement Period may not exceed the
Available Cash Impairment Amount for such fiscal quarter and (ii) the amount of
non-cash restructuring and impairment charges for any fiscal quarter included in
the First Measurement Period may not exceed the Available Non-Cash Impairment
Amount for such fiscal quarter and (f) for the period from and including the
fiscal quarter ending July 31, 2010 to and including the fiscal quarter ending
April 30, 2012 (the “Second Measurement Period”), non-cash resutructuring and
impairment charges; provided that the amount of non-cash restructuring and
impairment charges for any fiscal quarter included in the Second Measurement
Period may not exceed the Available Non-Cash Impairment Amount for such fiscal
quarter.



“Consolidated EBITDAR” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated EBITDA for such period plus (b) rent and lease expense for such
period.



“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b) to (b) Consolidated
Fixed Charges for the period of the four fiscal quarters most recently ended for
which the Borrower has delivered financial statements pursuant to Section
7.01(a) or (b).



“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a ) the
cash portion of Consolidated Interest Charges for such period plus (b
) Consolidated Scheduled Funded Debt Payments for such period plus (c ) rent and
lease expense for such period plus (d ) the provision for federal, state, local
and foreign income taxes payable for such period.

5

--------------------------------------------------------------------------------

 



“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis.



“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period.



“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b).



“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (excluding extraordinary
gains) for that period.



“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders' equity of the Borrower and its Subsidiaries as of that date.



“Consolidated Scheduled Funded Debt Payments” means, for any period, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal due during such period on Consolidated Funded
Indebtedness. For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period and (b) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to Section
2.04.



“Consolidated Tangible Net Worth” means, as of any date of determination, the
sum of (a ) Consolidated Net Worth less (b ) all property which would be
classified as intangible assets under GAAP less (c ) the aggregate amount of
Investments in any Person excluding Cash Equivalents and deposit accounts
maintained with any financial institution.



“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.



“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.



“Cure Right” has the meaning specified in Section 9.03.

 

6

--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.



“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.



“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit fees, a rate equal to the Applicable Rate for Eurodollar Rate
Loans plus 2% per annum.



“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of real or
personal property no longer used or useful in the conduct of business of the
Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property to the Borrower or any Subsidiary; provided, that if the
transferor of such property is a Loan Party then the transferee thereof must be
a Loan Party; (d) the disposition of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries; (f) the sale or disposition of Cash
Equivalents for fair market value; and (g) any Involuntary Disposition.



“Document” means “Document” as defined in the Uniform Commercial Code in effect
in the Commonwealth of Virginia.



“Dollar” and “$” mean lawful money of the United States.



“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.



     “Eligible Account” shall mean an Account owing to a Loan Party that arises
in the ordinary course of business from the sale of goods or rendition of
services, is payable in Dollars and is deemed by the Lender, in its discretion,
in good faith, to be an Eligible Account. Without limiting the foregoing, no
Account shall be an Eligible Account if (a ) such Account is unpaid for more
than 90 days after the original due date or more than 120 days after the
original invoice date; (b ) 50% or more of the Accounts owing by the applicable
account debtor are not Eligible Accounts under the foregoing clause; (c ) (i )
with respect to any Account other than a Home Depot Account or Lowe’s Account,
when such Account is aggregated with other Accounts owing by the applicable
account debtor, such Account exceeds 20% of the aggregate Eligible Accounts; (ii
) with respect to any Home Depot Account, when such Home Depot Account is
aggregated with other Home Depot Accounts, such Home Depot Account exceeds, the
Maximum Concentration Percentage of the aggregate Eligible Accounts; and (iii )
with respect to any Lowe’s Account, when such Lowe’s Account is aggregated with
other Lowe’s Accounts, such Lowe’s Account exceeds the Maximum Concentration
Percentage of the aggregate Eligible Accounts; (d ) such Account is owing by a
creditor or supplier of such Loan Party (unless such creditor or supplier has
waived any right of offset in a manner acceptable to the Lender), (e ) such
Account is subject to offset, counterclaim, deduction, discount, credit, reserve
or other similar allowance (but ineligibility shall be limited to the amount of
such offset, counterclaim, deduction, discount, credit, reserve or other
allowance); (f ) such Account is owing by an account debtor that has disputed
liability for all or any portion of such Account (but ineligibility shall be
limited to the amount in dispute); (g ) an insolvency proceeding has been
commenced by or against the applicable account debtor; or the applicable account
debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not solvent; (h ) the applicable
account debtor is organized or has its principal offices or assets outside the
United States or Canada (unless payment of such Account is supported by a letter
of credit or other arrangement acceptable to the Lender); (i ) such Account is
owing by a Government Authority, unless the applicable account debtor is the
United States or any department, agency or instrumentality thereof and, if
requested by the Lender, such Account has been assigned to the Lender in
compliance with the Assignment of Claims Act; (j ) such Account is not subject
to a duly perfected, first priority Lien in favor of the Lender or is subject to
any other Lien other than a Permitted Lien; (k ) the goods giving rise to such
Account have not been accepted by the applicable account debtor or the services
giving rise to such Account have not been accepted by the applicable account
debtor or such Account otherwise does not represent a final sale; (l ) such
Account is evidenced by Chattel Paper or an Instrument of any kind (unless such
Chattel Paper or Instrument has been delivered to the Lender duly endorsed in a
manner satisfactory to the Lender) or has been reduced to judgment; (m ) the
payment of such Account has been extended or such Account arises from a sale on
a cash-on-delivery basis; (n ) such Account arises from a sale to an Affiliate,
or from a sale on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis; (o ) such
Account represents a progress billing or retainage; (p ) such Account includes a
billing for interest, fees or late charges, (but ineligibility shall be limited
to the extent thereof); or (q ) such Account arises from a retail sale to a
Person who is purchasing for personal, family or household purposes.

 

7

--------------------------------------------------------------------------------

 



“Eligible Inventory” means Inventory owned by a Loan Party that the Lender, in
its discretion, in good faith, deems to be Eligible Inventory. Without limiting
the foregoing, no Inventory shall be Eligible Inventory unless such Inventory (a
) is finished goods, work-in-process or raw materials, and not packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b ) is not held on consignment, nor subject to any
deposit or downpayment; (c ) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d ) is not
slow-moving, obsolete or unmerchantable, and does not constitute returned or
repossessed goods; (e ) meets all standards imposed by any Governmental
Authority having regulatory authority over such item of Inventory or its use or
sale and does not constitute hazardous materials under any Environmental Law; (f
) is subject to Lender’s duly perfected, first priority Lien, and no other Lien
other than Permitted Liens; (g ) is located within the continental United States
or Canada and is not subject to any warehouse receipt or negotiable Document; (h
) is not subject to any license or other arrangement that restricts such Loan
Party’s or the Lender’s right to dispose of such Inventory; and (i ) is not
located on leased premises or in the possession of a warehouseman, processor,
repairman, mechanic, shipper, freight forwarder or other Person (other than (x)
Inventory in transit between a location owned by a Loan Party to another
location owned by a Loan Party and (y) finished goods Inventory in transit to a
customer) unless (i ) the lessor or such Person has delivered a lien waiver in
form and substance acceptable to the Lender (or the Lender has acknowledged in
writing that no such lien waiver is required) or (ii ) a reserve acceptable to
the Lender has been established with respect to such Inventory.



“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

8

--------------------------------------------------------------------------------

 



“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.



“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.



“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, and (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition. The term “Equity Issuance” shall not
be deemed to include any Disposition.



“ERISA” means the Employee Retirement Income Security Act of 1974.



“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).



“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate that has not been
satisfied in full.



“Eurodollar Base Rate” means:



(a )     For any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i ) the British Bankers Association LIBOR Rate as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Lender from time to time) (“BBA
LIBOR”) at approximately 11:00 a.m. London time two Business Days prior to the
commencement of such Interest Period for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii ) if such published rate is not available at such time for any
reason, the rate for such Interest Period determined by such alternate method as
reasonably selected by the Lender.

 

9

--------------------------------------------------------------------------------

 



(b )       For any day with respect to an interest rate calculation for a Base
Rate Loan, the rate per annum equal to (i ) BBA LIBOR at approximately 11:00
a.m. London time two Business Days prior to such day for Dollar deposits (for
delivery on such day) with a term equivalent to one month or (ii) if such
published rate is not available at such time for any reason, the rate for a term
equivalent to one month determined by such alternate method as reasonably
selected by the Lender.



“Eurodollar Rate” means (a ) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Lender to be equal to
the quotient obtained by dividing (i ) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (ii ) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period and (b
) for any day with respect to any Base Rate Loan bearing interest at a rate
based on the Eurodollar Rate, a rate per annum determined by the Lender to be
equal to the quotient obtained by dividing (i ) the Eurodollar Base Rate for
such Base Rate Loan for such day by (ii ) one minus the Eurodollar Reserve
Percentage for such Base Rate Loan for such day.



“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (other than a Base Rate Loan bearing interest at a rate based on
the Eurodollar Rate).



“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to the Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.



     “Eurodollar Unavailability Period” means any period during which the
obligation of the Lender to make or maintain Eurodollar Rate Loans has been
suspended pursuant to Section 3.02 or Section 3.03.



“Event of Default” has the meaning specified in Section 9.01.



“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Lender, in which its applicable lending office is
located, and (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located.



“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of December 13, 2007 among the Borrower, the Guarantors and the Lender.

 

10

--------------------------------------------------------------------------------

 



“Existing Letters of Credit” means those Letters of Credit outstanding under the
Existing Credit Agreement on the Closing Date, including those identified on
Schedule 2.03.



“Existing Term Loan” has the meaning specified in Section 2.01(b).



“Facilities” has the meaning specified in Section 6.09(a).



“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Lender.



“First Measurement Period” has the meaning specified in the definition of
“Consolidated EBITDA” in Section 1.01.



“Fitch” means Fitch Ratings Ltd. and any successor thereto.



“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.



“FRB” means the Board of Governors of the Federal Reserve System of the United
States.



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.



“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:



(a )     all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;



(b )     all purchase money Indebtedness;



(c )     the principal portion of all obligations under conditional sale or
other title retention agreements relating to property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);



(d )     the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers' acceptances, bank guaranties,
surety bonds and similar instruments;



(e )     all obligations in respect of the deferred purchase price of property
or services (other than any trade account payable incurred in the ordinary
course of business and that is either not past due for more than 90 days or is
being diligently contested in good faith and for which adequate reserves have
been provided in accordance with GAAP);

 

11

--------------------------------------------------------------------------------

 



(f )     the Attributable Indebtedness of Capital Leases, Sale and Leaseback
Transactions, Synthetic Leases and Securitization Transactions;



(g )     all obligations to purchase, redeem, retire, defease or otherwise make
any payment prior to the Maturity Date in respect of any Equity Interests,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;



(h )     all Funded Indebtedness of others secured by (or for which the holder
of such Funded Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed (it being understood that if recourse with
respect to such Funded Indebtedness is expressly limited to such property then
the amount of such Funded Indebtedness shall be deemed to be the lesser of the
outstanding amount of such Funded Indebtedness and the fair market value of such
property);



(i )     all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and



(j )     all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer to the extent such Funded Indebtedness is
recourse to such Person.



“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.



“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).



“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include endorsements of drafts or other
negotiable instruments for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith; provided that if recourse
with respect to such Funded Indebtedness is expressly limited to specific
property of such Person then the amount of such Funded Indebtedness shall be
deemed to be the lesser of the outstanding amount of such Funded Indebtedness
and the fair market value of such property. The term “Guarantee” as a verb has a
corresponding meaning.

 

12

--------------------------------------------------------------------------------

 



“Guarantors” means each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.12 or otherwise, together with their successors
and permitted assigns.



“Guaranty” means the Guaranty made by the Guarantors in favor of the Lender
pursuant to Article IV.



“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.



     “Home Depot Account” means an Account owing by The Home Depot, Inc..



“Honor Date” has the meaning set forth in Section 2.03(c).



“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:



(a )     all Funded Indebtedness;



(b )     the Swap Termination Value of any Swap Contract;



(c )     all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and



(d )     all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer to the extent such Indebtedness is recourse to
such Person.



“Indemnified Taxes” means Taxes other than Excluded Taxes.



“Indemnitees” has the meaning specified in Section 10.04(b).



“Information” has the meaning specified in Section 10.07.



“Instrument” means “Instrument” as defined in the Uniform Commercial Code in
effect in the Commonwealth of Virginia.

 

13

--------------------------------------------------------------------------------

 



“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.



“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:



(i)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;



(ii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and



(iii)     no Interest Period shall extend beyond the Maturity Date.



“Interim Financial Statements” means the unaudited consolidated and
consolidating financial statements of the Borrower and its Subsidiaries for the
fiscal quarter ending January 31, 2009, including balance sheets and statements
of income or operations, shareholders' equity and cash flows.



“Internal Revenue Code” means the Internal Revenue Code of 1986.



“Inventory” means “Inventory” as defined in the Uniform Commercial Code as in
effect in the Commonwealth of Virginia.



“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.



“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.



“IRS” means the United States Internal Revenue Service.



“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

14

--------------------------------------------------------------------------------

 



“Issuer Documents” means with respect to any Letter of Credit, the related
Letter of Credit Application, and any other document, agreement or instrument
entered into by the Lender and the Borrower (or any Subsidiary) or in favor of
the Lender and relating to such Letter of Credit.



“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.



“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.



“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.



“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.



“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit as of such date
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings, as
of such date. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.



“Lender” has the meaning specified in the introductory paragraph hereto.



“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 10.02 or such other address or account as the Lender may from
time to time notify to the Borrower.



“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.



“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the Lender.



“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Revolving Commitment and (b) $15 million. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Commitment.



“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

15

--------------------------------------------------------------------------------

 



“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Revolving Loan or the Term Loan.



“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents and each Borrowing Base Certificate.



“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or the Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02.



“Loan Parties” means, collectively, the Borrower and each Guarantor.



“Lowe’s Account” means an Account owing by Lowe’s Companies Inc.



“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.



“Material Indebtedness” means (a ) any Subordinated Indebtedness and (b ) any
other Indebtedness (other than Indebtedness arising under the Loan Documents and
Indebtedness arising under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount.



“Maturity Date” means:



(a )     with respect to Revolving Loans and L/C Obligations, December 13, 2011;
provided that if the Performance Date occurs prior to December 13, 2011, then
the Maturity Date for Revolving Loans and L/C Obligations shall be December 13,
2012; and



(b )     with respect to the Term Loan, December 13, 2012;



provided that that in each case if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.



“Maximum Concentration Percentage” means (a) with respect to Home Depot
Accounts, at any time the percentage per annum set forth below opposite the
publicly announced long term unsecured senior non-credit enhanced debt rating of
The Home Depot, Inc. assigned by Moody’s, S&P and Fitch at such time and (b)
with respect to Lowe's Accounts, at any time the percentage per annum set forth
below opposite the publicly announced long term unsecured senior non-credit
enhanced debt rating of Lowe's Companies Inc. assigned by Moody’s, S&P and Fitch
at such time.  In the case of a split rating, the applicable rating shall be the
highest rating assigned by any two of Moody's, S&P and Fitch.  In the event a
rating is assigned by less than two of Moody's, S&P and Fitch,
then the applicable rating shall be the lowest rating set forth below.

 

16

--------------------------------------------------------------------------------

 





Rating

Percentage

Baa2 or higher (in the case of Moody’s) and BBB or higher (in the case of S&P
and Fitch)

40%

Baa3 (in the case of Moody’s) and BBB- (in the case of S&P and Fitch)

35%

Ba1 (in the case of Moody’s) and BB+ (in the case of S&P and Fitch)

30%

Ba2 or lower (in the case of Moody’s) and BB or lower (in the case of S&P and
Fitch)

20%





“Moody's” means Moody's Investors Service, Inc. and any successor thereto.



“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.



“Note” has the meaning specified in Section 2.10.



“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower or any Subsidiary arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. The foregoing shall
also include (a) all obligations under any Swap Contract between the Borrower or
any Subsidiary and the Lender or any Affiliate of the Lender that is permitted
to be incurred pursuant to Section 8.03(d) and (b) all obligations under any
Treasury Management Agreement between the Borrower or any Subsidiary and the
Lender or any Affiliate of the Lender.



“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction) of
such corporation; (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement of
such limited liability company; and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization of such entity and
any agreement, instrument, filing or notice with respect thereto filed in
connection with the formation or organization of such entity with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.



“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.



“Outstanding Amount” means (a ) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b ) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.



“Participant” has the meaning specified in Section 10.06(d).

 

17

--------------------------------------------------------------------------------

 



“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.



“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.



“Performance Date” means the first date after October 31, 2010 on which (a ) the
Borrower delivers a Compliance Certificate pursuant to Section 7.02(a)
demonstrating that (i ) the Consolidated Leverage Ratio as of the end of each of
the immediately preceding two fiscal quarters was not greater than 2.25:1.0 and
(ii ) the Consolidated Fixed Charge Ratio as of the end of each of the
immediately preceding two fiscal quarters was not less than 2.00:1.0 and (b ) no
Default exists.



“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a ) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in the
same or a similar line of business as the Borrower and its Subsidiaries were
engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (b ) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (c ) the Borrower shall
have delivered to the Lender a Pro Forma Compliance Certificate demonstrating
that, upon giving effect to such Acquisition on a Pro Forma Basis, the Loan
Parties would be in compliance with the financial covenants set forth in Section
8.11 as of the end of the period of the four fiscal quarters most recently ended
for which the Borrower has delivered financial statements pursuant to Section
7.01(a) or (b) after giving effect to the applicable transaction on a Pro Forma
Basis, (d ) the representations and warranties made by the Loan Parties in each
Loan Document shall be true and correct in all material respects at and as if
made as of the date of such Acquisition (after giving effect thereto), (e ) if
such transaction involves the purchase of an interest in a partnership between a
Loan Party as a general partner and entities unaffiliated with the Borrower as
the other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly-owned by such Loan Party newly formed for the sole purpose of effecting
such transaction, (f ) immediately after giving effect to such Acquisition,
there shall be at least $10 million of availability existing under the Revolving
Commitment, and (g ) the aggregate cash and noncash consideration (including any
Indebtedness assumed, the good faith estimate by the Borrower of the maximum
amount of deferred purchase price obligations (including any earn-out payments)
to be paid and Equity Interests of the Borrower issued) for all such
Acquisitions occurring during any fiscal year shall not exceed $20 million.



“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.



“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.



“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

18

--------------------------------------------------------------------------------

 



     “Pro Forma Basis” means, with respect to any transaction, that for purposes
of calculating the financial covenants set forth in Section 8.11, such
transaction shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b). In connection with the foregoing, (a) with respect to
any Disposition, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period and (b) with
respect to any Acquisition, (i) income statement items attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Lender and (ii) any
Indebtedness incurred or assumed by the Borrower or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.



“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the end of the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b) after giving effect to
the applicable transaction on a Pro Forma Basis.



“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.



“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.



“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.



“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or corporate controller of a
Loan Party and any other officer of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Lender. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

19

--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person's stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.



“Revolving Commitment” means the Lender’s obligation to make Revolving Loans to
the Borrower pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the amount of the Revolving Commitment then
in effect (as such amount may be adjusted from time to time in accordance with
this Agreement). The amount of the Revolving Commitment in effect on the Closing
Date is $25 million.



“Revolving Loan” has the meaning specified in Section 2.01(a).



“S&P” means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.



“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.



“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.



“Second Measurement Period” has the meaning specified in the definition of
“Consolidated EBITDA” in Section 1.01.



“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person
sells, conveys or otherwise transfers, or grants a security interest in,
accounts, receivables, rights to future lease payments or residuals or similar
rights to payment to a bankruptcy-remote special purpose entity that is a
Subsidiary or Affiliate of such Person.



“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Lender by each of the Loan Parties.



“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
which by its terms is subordinated to the Obligations in a manner and to an
extent acceptable to the Lender.



“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.



“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

20

--------------------------------------------------------------------------------

 



“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).



“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.



“Term Loan” has the meaning specified in Section 2.01(b).



“Threshold Amount” means $5 million.



“Total Revolving Outstandings” means the Outstanding Amount of all Revolving
Loans plus the Outstanding Amount of all L/C Obligations.



“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.



     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.



“Unfunded Pension Liability” means, with respect to any Pension Plan, the excess
of such Pension Plan's benefit liabilities under Section 4001(a)(16) of ERISA,
over the current value of such Pension Plan's assets, determined in accordance
with the assumptions used for funding such Pension Plan pursuant to Section 412
of the Internal Revenue Code for the applicable plan year.

 

21

--------------------------------------------------------------------------------

 



“United States” and “U.S.” mean the United States of America.



“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).



“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
all cash and Cash Equivalents of the Borrower and its Domestic Subsidiaries on
such date that (a ) do not appear (or would not be required to appear) as
“restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries, (b ) are not subject to a Lien in favor of any Person other than
the Lender or (c ) are otherwise generally available for use by the Borrower and
its Domestic Subsidiaries.



“Value” means (a ) with respect to Inventory, its value determined on the basis
of the lower of cost or market, calculated on first-in, first out basis, and
excluding any portion of cost attributable to intercompany profit among the
Borrower and its Subsidiaries; and (b ) with respect to any Account, its face
amount, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could be claimed by the applicable account debtor or any other
Person.



“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.



“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.



1 .02      Other Interpretive Provisions.



With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:



(a )     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

22

--------------------------------------------------------------------------------

 



(b )     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”



(c )     Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.



1 .03      Accounting Terms.



(a )     Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP.



(b )     Changes in GAAP or Accounting Practices. If at any time any change in
GAAP or any change in any accounting practice or financial reporting practice of
the Borrower made in accordance with GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or such change in
accounting practice or financial reporting practice; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or such accounting practice or financial reporting practice
prior to such change therein and (ii) the Borrower shall provide to the Lender
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or such change in accounting practice or financial reporting
practice.



(c )     Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 8.11(a)
and Section 8.11(b) (including for purposes of determining the Applicable Rate)
shall be made on a Pro Forma Basis with respect to (i ) any Acquisition
occurring during the applicable period or (ii ) any Disposition of a division or
line of business occurring during the applicable period.



1 .04      Rounding.



Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).



1 .05      Times of Day.



Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

23

--------------------------------------------------------------------------------

1 .06      Letter of Credit Amounts.



Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.



ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS



2 .01      Revolving Loans and Term Loan.



(a )     Revolving Loans. Subject to the terms and conditions set forth herein,
the Lender agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Revolving Commitment; provided, however, that after giving
effect to any Borrowing of Revolving Loans, (i ) the Total Revolving
Outstandings shall not exceed the amount of the Revolving Commitment and (ii )
if such Borrowing of Revolving Loans is to occur prior to the Performance Date,
the sum of the Total Revolving Outstandings plus the Outstanding Amount of the
Term Loan shall not exceed the Borrowing Base. Within the limits of the
Revolving Commitment and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
re-borrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.



(b )     Term Loan. Immediately prior to the Closing Date the outstanding
principal amount of the term loan made by the Lender to the Borrower under the
Existing Credit Agreement (the “Existing Term Loan”) was $10,000,000. The Loan
Parties acknowledge and agree that the Existing Term Loan constitutes a valid
and subsisting obligation of the Borrower to the Lender and is not subject to
any credits, offsets, defenses, claims, counterclaims or adjustments of any
kind. On the Closing Date the Existing Term Loan shall be deemed outstanding
under this Agreement and shall be the “Term Loan” for all purposes of this
Agreement. Amounts repaid on the Term Loan may not be re-borrowed. The Term Loan
may consist of Base Rate Loans or Eurodollar Rate Loans



2.02      Borrowings, Conversions and Continuations of Loans.



(a )     Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Lender, which may be given by telephone. Each such
notice must be received by the Lender not later than 1:00 p.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Lender of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Except as provided in Sections 2.03(c), each Borrowing of, conversion
to or continuation of Loans shall be in a principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of a Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

24

--------------------------------------------------------------------------------

 



(b )     Following receipt of a Loan Notice and upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01), the Lender shall make all funds
available to the Borrower in like funds as requested in the Loan Notice either
by (i) crediting the account of the Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Borrower; provided, however, that if, on the date of a Borrowing
of Revolving Loans, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Borrower as provided
above.



(c )     After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than seven Interest Periods in effect with respect to
Revolving Loans and three Interest Periods in effect with respect to the Term
Loan.



2.03      Letters of Credit.



(a )     The Letter of Credit Commitment.
 

(i )     Subject to the terms and conditions set forth herein, the Lender
agrees, (A ) from time to time on any Business Day during the Availability
Period, to issue Letters of Credit in Dollars for the account of the Borrower or
any Subsidiary, and to amend or extend Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (B ) to honor drawings under
the Letters of Credit; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (1) the Total Revolving
Outstandings shall not exceed the Revolving Commitment, (2) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit and
(3) if such L/C Credit Extension is to occur prior to the Performance Date, the
sum of the Total Revolving Outstandings plus the Outstanding Amount of the Term
Loan shall not exceed the Borrowing Base. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower's ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

25

--------------------------------------------------------------------------------

 



     (ii )     The Lender shall be under no obligation to issue any Letter of
Credit if:



(A )      subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension;



(B )     the expiry date of such requested Letter of Credit would occur after
the Maturity Date;



(C )     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Lender from
issuing such Letter of Credit, or any Law applicable to the Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Lender shall prohibit, or
request that the Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Lender
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Lender any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which the
Lender in good faith deems material to it;



(D )     the issuance of such Letter of Credit would violate one or more written
policies of the Lender of general applicability to all borrowers; or



(E )     such Letter of Credit is to be denominated in a currency other than
Dollars.



(iii )     The Lender shall be under no obligation to amend any Letter of Credit
if (A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.



(b )     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.



(i )     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Lender in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the Borrower. Such Letter of Credit Application must be received by
the Lender not later than 1:00 p.m. at least three (3) Business Days prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Lender:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the Lender may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Lender
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the Lender may reasonably require.
Additionally, the Borrower shall furnish to the Lender such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the Lender may reasonably require.

 

26

--------------------------------------------------------------------------------

 



     (ii )     Unless one or more applicable conditions contained in Article V
shall not be satisfied, then, subject to the terms and conditions hereof, the
Lender shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or the applicable Subsidiary or enter into the applicable
amendment, as the case may be, in each case in accordance with the Lender's
usual and customary business practices.
 
     (iii )     If the Borrower so requests in any applicable Letter of Credit
Application, the Lender may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Lender to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the Borrower and to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Lender, the Borrower shall not be required to make a
specific request to the Lender for any such extension. The Lender shall not be
obligated to permit any such extension if (A) the Lender has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) one or more of the applicable conditions specified in Section
5.02 is not then satisfied.
 
     (iv )     If the Borrower so requests in any applicable Letter of Credit
Application, the Lender may, in its sole and absolute discretion, agree to issue
a Letter of Credit that permits the automatic reinstatement of all or a portion
of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the Lender,
the Borrower shall not be required to make a specific request to the Lender to
permit such reinstatement. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the Lender to decline to reinstate
all or any portion of the stated amount thereof after a drawing thereunder by
giving notice of such non-reinstatement within a specified number of days after
such drawing (the “Non-Reinstatement Deadline”), the Lender shall not be
obligated to permit such reinstatement if one or more of the applicable
conditions specified in Section 5.02 is not then satisfied (treating such
reinstatement as an L/C Credit Extension for purposes of this clause).

     

(c )     Drawings and Reimbursements.



     (i )     Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the Lender shall notify the
Borrower thereof. Not later than 2:00 p.m. on the date of any payment by the
Lender under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the Lender in an amount equal to the amount of such drawing. If
the Borrower fails to so reimburse the Lender by such time, the Borrower shall
be deemed to have requested a Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the unreimbursed amount (the “Unreimbursed
Amount”), without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the conditions set
forth in Section 5.02 (other than the delivery of a Loan Notice) and provided
that, after giving effect to such Borrowing, the Total Revolving Outstandings
shall not exceed the Revolving Commitment. Any notice given by the Lender
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
  

27

--------------------------------------------------------------------------------

   (ii )     With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the Lender an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.
 

(d )     Obligations Absolute. The obligation of the Borrower to reimburse the
Lender for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:



          (i )     any lack of validity or enforceability of such Letter of
Credit, this Agreement or any other Loan Document;



          (ii )     the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;



          (iii )     any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;



          (iv )     any payment by the Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or



          (v )     any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.



The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the Lender. The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.



(e )     Role of Lender. The Borrower agrees that, in paying any drawing under a
Letter of Credit, the Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower's pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Lender or any of its Related Parties nor any
correspondent, participant or assignee of the Lender shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(d); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the Lender, and
the Lender may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the Lender's willful
misconduct or gross negligence or the Lender's willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Lender shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

28

--------------------------------------------------------------------------------

 



(f )     Cash Collateral. If, as of the Maturity Date, any L/C Obligation for
any reason remains outstanding, the Borrower shall, upon the request of the
Lender, Cash Collateralize the then Outstanding Amount of all L/C Obligations.
Sections 2.05 and 9.02(c) set forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes of this Section 2.03, Section 2.05 and
Section 9.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Lender, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
Lender. Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Lender a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.



(g )     Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Lender and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.



(h )     Letter of Credit Fees.



(i )     Standby Letters of Credit. The Borrower shall pay to the Lender a
Letter of Credit fee for each standby Letter of Credit equal to the Applicable
Rate for Eurodollar Rate Loans times the daily amount available to be drawn
under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any standby Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Such fee
shall be (i) due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such standby Letter of Credit and on the Maturity
Date and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Lender, while any Event of Default
exists, all Letter of Credit fees on standby Letters of Credit shall accrue at
the Default Rate.

 

29

--------------------------------------------------------------------------------

 



(ii )     Commercial Letters of Credit. The Borrower shall pay to the Lender a
Letter of Credit fee for each commercial Letter of Credit equal to the customary
fee charged by the Lender for the negotiation of commercial letters of credit.
Such fee shall be due and payable on the issuance of such commercial Letter of
Credit. Notwithstanding anything to the contrary contained herein, upon the
request of the Lender, while any Event of Default exists, all Letter of Credit
fees on commercial Letters of Credit shall accrue at the Default Rate.



(i )     Documentary and Processing Charges Payable to Lender. The Borrower
shall pay directly to the Lender customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the Lender
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.



(j )     Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.



(k )     Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Lender hereunder for any and all drawings under such
Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.


2 .04      Prepayments.



(a )     Voluntary Prepayments of Revolving Loans and Term Loan. The Borrower
may, upon notice from the Borrower to the Lender, at any time or from time to
time voluntarily prepay Revolving Loans and the Term Loan in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Lender not later than 1:00 p.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment shall be in a principal amount of $100,000
or a whole multiple of $50,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (C) any prepayment of the Term
Loan shall be applied to the remaining principal amortization payments in
inverse order of maturity. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.



(b )     Mandatory Prepayments of Loans.



(i )     If for any reason the Total Revolving Outstandings at any time exceed
the Revolving Commitment then in effect, the Borrower shall immediately prepay
Revolving Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.04(b)(i) unless after the prepayment in full of the Revolving Loans the Total
Revolving Outstandings exceed the Revolving Commitment then in effect

 

30

--------------------------------------------------------------------------------

 



(ii )     If at any time prior to the Performance Date for any reason the sum of
the Total Revolving Outstandings plus the Outstanding Amount of the Term Loan
exceeds the Borrowing Base, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b)(ii) unless
after the prepayment in full of the Loans the sum of the Total Revolving
Outstandings plus the Outstanding Amount of the Term Loan exceeds the Borrowing
Base.



2 .05      Optional Increases, Termination or Reduction of Revolving Commitment.



(a )     On or after the Performance Date the Borrower may, upon notice to the
Lender, elect to increase the Revolving Commitment by up to $15 million;
provided that (i ) the Borrower may elect to increase the Revolving Commitment
only one time, (ii ) any such increase shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii ) no
Default shall exist. Any such increase shall become effective on the date five
(5) Business Days after the Borrower delivers such notice to the Lender.



(b )     The Borrower may, upon notice to the Lender, terminate the Revolving
Commitment, or from time to time permanently reduce the Revolving Commitment to
an amount not less than the Outstanding Amount of Revolving Loans and L/C
Obligations; provided that (i) any such notice shall be received by the Lender
not later than 12:00 noon five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Revolving
Commitment, the Letter of Credit Sublimit exceeds the amount of the Revolving
Commitment, such sublimit shall be automatically reduced by the amount of such
excess. All fees accrued with respect thereto until the effective date of any
termination of the Revolving Commitment shall be paid on the effective date of
such termination.



2 .06      Repayment of Loans.



(a )     Revolving Loans. The Borrower shall repay to the Lender on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.



(b )     Term Loan. The Borrower shall repay to the Lender on the Maturity Date
the principal amount of the Term Loan outstanding on such date.



2 .07      Interest.



(a )     Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.



(b )     (i)     If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

31

--------------------------------------------------------------------------------

 



(ii)     If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Lender, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.



(iii)     Upon the request of the Lender, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.



(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.



(c )     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.



2 .08      Fees.



In addition to certain fees described in subsections (h) and (i) of Section
2.03, the Borrower shall pay to the Lender a commitment fee equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
Revolving Commitment exceeds the Total Revolving Outstandings. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 



2 .09      Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.



(a )     All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11 (a), bear interest for
one day. Each determination by the Lender of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.



(b )     If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, (i) the
Consolidated Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Lender, promptly on
demand by the Lender (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the Lender), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Lender, under
Section 2.03(c)(ii), 2.03(h), or 2.07(b), or under Article IX.

 

32

--------------------------------------------------------------------------------

 



2 .10      Evidence of Debt.



The Credit Extensions made by the Lender shall be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of business.
The accounts or records maintained by the Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lender to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a promissory note, which shall evidence the Lender's Loans
in addition to such accounts or records. Each such promissory note shall be in
the form of Exhibit 2.10 (a “Note”). The Lender may attach schedules to its Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.



2 .11      Payments Generally.



(a )     General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Lender at the Lender's Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. All payments received by the Lender after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.



(b )     Funding Source. Nothing herein shall be deemed to obligate the Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by the Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.



(c )     Insufficient Funds. If at any time insufficient funds are received by
and available to the Lender to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder and (ii)
second, toward payment of principal and L/C Borrowings then due hereunder.



ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY



3 .01      Taxes.



(a )     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Loan Party shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

33

--------------------------------------------------------------------------------

 



(b )     Payment of Other Taxes. Without limiting the provisions of subsection
(a) above, the Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.



(c )     Indemnification. The Loan Parties shall indemnify the Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the Lender and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender, setting forth in reasonable detail the calculation of
such amount, shall be conclusive absent manifest error.



(d )     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.



3 .02      Illegality.



If the Lender determines that any Change in Law has made it unlawful for the
Lender or its applicable lending office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of the Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by the Lender to the
Borrower any obligation of the Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until
the Lender notifies the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from the Lender, prepay or, if applicable, convert all Eurodollar
Rate Loans of the Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if the Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.



3 .03      Inability to Determine Rates.



If the Lender determines that for any reason in connection with any request for
a Eurodollar Rate Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b)  adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to the Lender of funding such
Loan, the Lender will promptly notify the Borrower. Thereafter, the obligation
of the Lender to make or maintain Eurodollar Rate Loans shall be suspended until
the Lender revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

34

--------------------------------------------------------------------------------

 



3 .04      Increased Costs.



(a )     Increased Costs Generally. If any Change in Law shall:



(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement reflected in the Eurodollar Rate);



(ii)     subject the Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to the Lender in respect thereof
(except, in each case, for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by the Lender); or



(iii)     impose on the Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by the Lender or any Letter of Credit;



and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to the Lender of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount) then, upon request of the Lender, the Borrower will pay to the Lender,
such additional amount or amounts as will compensate the Lender, as the case may
be, for such additional costs incurred or reduction suffered.



(b )     Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or its applicable lending office or the Lender's holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on the Lender's capital or on the capital of the
Lender's holding company, if any, as a consequence of this Agreement, the
Commitments of the Lender or the Loans made by, or Letters of Credit issued by,
the Lender, to a level below that which the Lender or the Lender's holding
company could have achieved but for such Change in Law (taking into
consideration the Lender's policies and the policies of the Lender's holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender, such additional amount or amounts as will compensate the
Lender or the Lender's holding company for any such reduction suffered.



(c )     Certificates for Reimbursement. A certificate of the Lender setting
forth in reasonable detail the calculation of the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay the Lender, the amount
shown as due on any such certificate within 10 days after receipt thereof.



(d )     Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

35

--------------------------------------------------------------------------------

 



3 .05      Compensation for Losses.



Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:



(a )     any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or



(b )     any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower;



including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing.
 

The Lender shall deliver to the Borrower a certificate setting forth in
reasonable detail the calculation of any amount demanded under this Section 3.05
(which certificate shall be conclusive absent manifest error). For purposes of
calculating amounts payable by the Borrower to the Lender under this Section
3.05, the Lender shall be deemed to have funded each Eurodollar Rate Loan made
by it at the Eurodollar Base Rate used in determining the Eurodollar Rate for
such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.



3.06      Mitigation Obligations.



If the Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to the Lender or any Governmental
Authority for the account of the Lender pursuant to Section 3.01, or if the
Lender gives a notice pursuant to Section 3.02, then the Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to the Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by the Lender in
connection with any such designation or assignment.



3 .07      Survival.



All of the Loan Parties' obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

 

36

--------------------------------------------------------------------------------

 



ARTICLE IV

GUARANTY



4 .01      The Guaranty.



Each of the Guarantors hereby jointly and severally guarantees to the Lender and
each Affiliate of the Lender that enters into a Swap Contract or a Treasury
Management Agreement with the Borrower or any Subsidiary, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.



Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under applicable Debtor Relief
Laws.



4 .02      Obligations Unconditional.



The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:



(a )     at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;



(b )     any of the acts mentioned in any of the provisions of any of the Loan
Documents, or any other document relating to the Obligations shall be done or
omitted;



(c )     the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

37

--------------------------------------------------------------------------------

 



(d )     any Lien granted to, or in favor of, the Lender as security for any of
the Obligations shall fail to attach or be perfected; or



(e )     any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).



With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Lender exhaust any right, power or
remedy or proceed against any Person under any of the Loan Documents, or any
other document relating to the Obligations, or against any other Person under
any other guarantee of, or security for, any of the Obligations.



4.03      Reinstatement.



The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Lender on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.



4 .04      Certain Additional Waivers.



Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.



4 .05      Remedies.



     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Lender, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 4.01.
The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
holders of the Obligations may exercise their remedies thereunder in accordance
with the terms thereof.

 

38

--------------------------------------------------------------------------------

 



4 .06      Rights of Contribution.



The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.



4 .07      Guarantee of Payment; Continuing Guarantee.



The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.



ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS



5 .01      Conditions of Effectiveness.



This Agreement shall be effective upon satisfaction of the following conditions
precedent:



(a )     Loan Documents. Receipt by the Lender of executed counterparts of this
Agreement, the Security Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by the Lender.



(b )     Opinions of Counsel. Receipt by the Lender of favorable opinions of
legal counsel to the Loan Parties, addressed to the Lender, dated as of the
Closing Date, and in form and substance satisfactory to the Lender.



(c )     Organization Documents, Resolutions, Etc. Receipt by the Lender of the
following, in form and substance satisfactory to the Lender:



(i )     copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;



(ii )     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Lender may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and



(iii )     such documents and certifications as the Lender may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization.



(d )     Insurance. Receipt by the Lender of copies of insurance policies or
certificates of insurance of the Loan Parties naming the Lender as additional
insured (in the case of liability insurance) and loss payee (in the case of
property insurance).

 

39

--------------------------------------------------------------------------------

 



(e )     Borrowing Base Certificate. Receipt by the Lender of a Borrowing Base
Certificate prepared as of the end of the most recently ended calendar month.



(f )     Attorney Costs. The Borrower shall have paid all reasonable fees,
charges and disbursements of counsel to the Lender (directly to such counsel if
requested by the Lender) to the extent invoiced prior to or on the Closing Date.



5 .02      Conditions to all Credit Extensions.



The obligation of the Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:



(a )     The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.



(b )     No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.



(c )     The Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.



(d )     If such proposed Credit Extension is to occur prior to the Performance
Date, after giving effect to such Credit Extension the sum of the Total
Revolving Outstandings plus the Outstanding Amount of the Term Loan shall not
exceed the Borrowing Base.

 

 



     Each Request for Credit Extension submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES



The Loan Parties represent and warrant to the Lender that:



6 .01      Existence, Qualification and Power.



The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except, in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

40

--------------------------------------------------------------------------------

 



6 .02      Authorization; No Contravention.



The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person's Organization Documents; (b) conflict in any material
respect with or result in any material breach or contravention of, or the
creation of any Lien (other than a Permitted Lien) under, or require any
material payment to be made under (i) any Contractual Obligation to which such
Person is a party or by which such Person or such Person’s property is bound or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
in any material respect any Law.



6 .03      Governmental Authorization; Other Consents.



No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect and (ii) filings to perfect the Liens created by the Collateral
Documents.



6 .04      Binding Effect.



Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except to the extent the
enforceability thereof may be limited by Debtor Relief Laws affecting creditors’
rights generally and by equitable principles of law (regardless of whether
enforcement is sought in equity or at law).



6 .05      Financial Statements; No Material Adverse Effect.



(a )     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.



        (b )     The Interim Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
 

(c )     From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition or any Involuntary Disposition of
any material part of the business or property of the Borrower and its
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of the
Borrower and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lender on or prior to the Closing
Date.

 

41

--------------------------------------------------------------------------------

 



(d )     The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly in all material respects (on
the basis disclosed in the footnotes to such financial statements) the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby.



(e )     Since the date of the Audited Financial Statements there has been no
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.



6 .06      Litigation.



     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of any Responsible Officer of any Loan Party, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any Subsidiary or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby or
(b) could reasonably be expected to have a Material Adverse Effect.
 

6 .07      No Default.



     No Default has occurred and is continuing.



6 .08      Ownership of Property; Liens.



Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is not subject to any Liens other
than Permitted Liens.



6 .09      Environmental Compliance.



Except as could not reasonably be expected to have a Material Adverse Effect:



     (a )      Each of the facilities and real properties owned, leased or
operated by the Borrower or any Subsidiary (the “Facilities”) and all operations
at the Facilities are in compliance with all applicable Environmental Laws, and
there is no violation of any Environmental Law with respect to the Facilities or
the businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”), and no Responsible Officer of a Loan Party has knowledge or
reason to believe that there are conditions relating to the Facilities or the
Businesses that could reasonably be expected to give rise to liability under any
applicable Environmental Laws.
 
     (b )     None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could reasonably be expected
to give rise to liability under, Environmental Laws.
 
     (c )     Neither the Borrower nor any Subsidiary has received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.

42

--------------------------------------------------------------------------------


  
     (d )     Hazardous Materials have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf the
Borrower or any Subsidiary in violation of, or in a manner that could reasonably
be expected to give rise to liability under, any applicable Environmental Law.
 
     (e )     No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.
 

(f )     There has been no release or threat of release of Hazardous Materials
at or from the Facilities, or arising from or related to the operations
(including, without limitation, disposal) of the Borrower or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could reasonably be expected
to give rise to liability under Environmental Laws.



6 .10      Insurance.



The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower (unless
such insurance companies are deemed to be Affiliates of the Borrower solely
because of their ownership of Equity Interests in the Borrower), in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.



6 .11      Taxes.



The Borrower and its Subsidiaries have filed all material federal, state and
other tax returns and reports required to be filed, and have paid all material
federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is party to any tax sharing
agreement.



6 .12      ERISA Compliance.



(a )     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Responsible Officers of the Loan
Parties, nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Loan Party and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan.

 

43

--------------------------------------------------------------------------------

 



(b )     There are no pending or, to the knowledge of the Responsible Officers
of the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no non-exempt
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.



(c )     (i ) No ERISA Event has occurred or is reasonably expected to occur
that could reasonably be expected to have a Material Adverse Effect; (ii ) no
Loan Party or any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iii ) no
Loan Party or any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv ) no Loan Party or
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.



6 .13      Subsidiaries.



Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i ) jurisdiction of organization and (ii
) number and percentage of outstanding shares of each class owned (directly or
indirectly) by the Borrower or any Subsidiary. The outstanding Equity Interests
of each Subsidiary are validly issued, fully paid and non-assessable.



6 .14      Margin Regulations; Investment Company Act.



(a )     The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and the Lender or
any Affiliate of the Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock.



(b )     None of the Borrower or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.



6.15      Disclosure.



Each Loan Party has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party to the
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other written information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

44

--------------------------------------------------------------------------------

 



6 .16      Compliance with Laws.



Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.



6 .17      Intellectual Property; Licenses, Etc.



The Borrower and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses.



6 .18      Labor Matters.



Except as set forth in Schedule 6.18, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
Subsidiary as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty in the five years preceding the Closing Date.



6.19     Business Locations; Taxpayer Identification Number, Etc.
 
     Set forth on Schedule 6.19-1 are the location of the chief executive
office, U.S. tax payer identification number and organizational identification
number of each Loan Party as of the Closing Date. The exact legal name and state
of organization of each Loan Party is as set forth on the signature pages
hereto. Except as set forth on Schedule 6.19-2, no Loan Party has during the
five years preceding the Closing Date (i) changed its legal name, (ii) changed
its state of organization, or (iii) been party to a merger, consolidation or
other change in structure.
 

ARTICLE VII

AFFIRMATIVE COVENANTS



     So long as the Lender shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding, the Borrower shall and (except in the case of Sections 7.01,
7.02 and 7.11) shall cause each Subsidiary to:



7 .01      Financial Statements.



Deliver to the Lender, in form and detail satisfactory to the Lender:



(a )     as soon as available, but in any event within ninety days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of a
registered independent public accounting firm of nationally recognized standing
reasonably acceptable to the Lender, which report and opinion shall be prepared
in accordance with the standards of the Public Company Accounting Oversight
Board (United States) and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 

45

--------------------------------------------------------------------------------

 



(b )     as soon as available, but in any event within forty-five days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, (i ) a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal quarter, setting forth in comparative form the
figures for the immediately preceding fiscal year end and (ii ) and the related
consolidated statements of income or operations and cash flows for such fiscal
quarter and for the portion of the Borrower's fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, in the case of both (i) and (ii) in reasonable detail and
certified by the chief executive officer, chief financial officer, treasurer or
corporate controller of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.



As to any information contained in materials furnished pursuant to Section
7.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 

7 .02      Certificates; Other Information.



Deliver to the Lender, in form and detail satisfactory to the Lender:



(a )     (i )     concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
corporate controller of the Borrower; and



(ii )     within 20 days after the end of each calendar month, a certificate
signed by the chief executive officer, chief financial officer, treasurer or
corporate controller of the Borrower and demonstrating compliance with Section
8.11(d) (Unrestricted Cash and Cash Equivalents) as of the end of the
immediately preceding calendar month, together with account statements
supporting such demonstration;



(b )     by no later than 45 days after the end of each fiscal year of the
Borrower, beginning with the fiscal year ending April 30, 2010, an annual
business plan and budget of the Borrower and its Subsidiaries containing, among
other things, projected financial statements for each quarter of the next fiscal
year;



(c )     promptly after the same are sent or filed, as applicable, copies of
each annual report, proxy or financial statement or other report or
communication sent by or on behalf of the Borrower to the equityholders of the
Borrower or any Subsidiary, and copies of all annual, quarterly and current
reports and registration statements which the Borrower or any Subsidiary may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, in each case to the extent not otherwise
required to be delivered to the Lender pursuant hereto;

 

46

--------------------------------------------------------------------------------

 



(d )     if the Performance Date has not occurred, within twenty days after the
end of each calendar month, a Borrowing Base Certificate prepared as of the end
of such calendar month, together with an aging report of the Accounts and an
Inventory report in each case as of the end of such calendar month, and such
other supporting information as may be requested by the Lender;



(e )     promptly after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;



(f )     promptly, and in any event within five Business Days after receipt
thereof by the Borrower or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Borrower or any Subsidiary; and



(g )     within a reasonable period of time after such request, such additional
information regarding the business, financial or corporate affairs of the
Borrower or any Subsidiary, or compliance with the terms of the Loan Documents,
as the Lender may from time to time reasonably request.



Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower's website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower's behalf on an Internet or intranet
website, if any, to which the Lender has access (whether a commercial,
third-party website or whether sponsored by the Lender); provided that: (i) the
Borrower shall deliver paper copies of such documents to the Lender if the
Lender so requests and (ii) the Borrower shall notify the Lender (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Lender by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything to the contrary contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 7.02(a) to the Lender.



7.03      Notices.



(a )     Promptly after a Responsible Officer of a Loan Party obtains knowledge
thereof, notify the Lender of the occurrence of any Default.



(b )     Promptly after a Responsible Officer of a Loan Party obtains knowledge
thereof, notify the Lender of any matter that has resulted or could reasonably
be expected to result in a Material Adverse Effect.



(c )     Promptly notify the Lender of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary.



Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

47

--------------------------------------------------------------------------------

 



7.04      Payment of Taxes



Pay and discharge, as the same shall become due and payable, all its material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.



7 .05      Preservation of Existence, Etc.



(a )     Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.



(b )     Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.



(c )     Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.



(d )     Preserve or renew all of its IP Rights, the non-preservation of which
could reasonably be expected to have a Material Adverse Effect.



7 .06      Maintenance of Properties.



Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.



7 .07      Maintenance of Insurance.



     (a)     Maintain in full force and effect insurance with financially sound
and reputable insurance companies not Affiliates of the Borrower (unless such
insurance companies are deemed to be Affiliates of the Borrower solely because
of their ownership of Equity Interests in the Borrower), in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.
 
     (b)     Cause the Lender to be named as loss payee or mortgagee, as its
interest may appear, and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and cause each
provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the Lender,
that it will give the Lender thirty days prior written notice before any such
policy or policies shall be altered or canceled.
 
7 .08      Compliance with Laws.



Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

48

--------------------------------------------------------------------------------

 



7 .09      Books and Records.



Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.



7 .10      Inspection Rights.



          (a )     Permit representatives and independent contractors of the
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (collectively, a “Field Exam”), all at the
expense of the Lender and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that (i ) if prior to the Performance Date the
average daily amount of the Total Revolving Outstandings exceeds $10 million for
a consecutive 90 day period, the Lender (or any of its representatives or
independent contractors) may conduct a Field Exam at the expense of the Borrower
during normal business hours upon reasonable advance notice to the Borrower
(provided that the Lender may not conduct more than two Field Exams in any
fiscal year of the Borrower pursuant to this clause (i)) and (ii ) when an Event
of Default exists the Lender (or any of its representatives or independent
contractors) may conduct Field Exams at the expense of the Borrower at any time
during normal business hours and without advance notice.



     (b )     If requested by the Lender in its sole discretion, permit the
Lender and its representatives, upon reasonable advance notice to the Borrower,
to conduct an audit of the Collateral at the expense of the Borrower one time
during each fiscal year of the Borrower.
 

7 .11      Use of Proceeds.



Use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures and other lawful corporate purposes, and (b) to refinance
certain existing Indebtedness, provided that in no event shall the proceeds of
the Credit Extensions be used in contravention of any Law or of any Loan
Document.



7 .12      Additional Subsidiaries.



Within thirty (30) days after the acquisition or formation of any Domestic
Subsidiary, cause such Person to (i) become a Guarantor by executing and
delivering to the Lender a Joinder Agreement or such other documents as the
Lender shall reasonably deem appropriate for such purpose and (ii) upon the
request of the Lender in its sole discretion, deliver to the Lender such
Organization Documents, resolutions and favorable opinions of counsel, all in
form, content and scope reasonably satisfactory to the Lender.



7.13     Pledged Assets.
 
     Cause all Accounts of any Loan Party, all Chattel Paper evidencing such
Accounts, all Instruments evidencing such Accounts, all Inventory of any Loan
Party, all Documents relating to such Inventory, all Supporting Obligations
supporting the payment or performance of any Account, Chattel Paper, Document or
Instrument that constitutes Collateral, and all Accessions and all Proceeds of
any and all of the foregoing to be subject at all times to first priority and
perfected Liens in favor of the Lender to secure the Obligations pursuant to the
terms and conditions of the Collateral Documents, subject in any case to
Permitted Liens.

49

--------------------------------------------------------------------------------

 

ARTICLE VIII

NEGATIVE COVENANTS



     So long as the Lender shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly:
 

8 .01      Liens.



Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:



(a )     Liens pursuant to any Loan Document;



(b )     Liens existing on the Closing Date and listed on Schedule 8.01 and any
renewals, refinancings or extensions thereof, provided that additional property
is not made subject thereto;



(c )     Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;



(d )     statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce such Liens or such Liens are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;



(e )     pledges or deposits in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and deposits in the ordinary
course of business securing liability insurance carriers under insurance or
self-insurance arrangements;



(f )     deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;



(g )     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;



(h )     Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);

 

50

--------------------------------------------------------------------------------

 



(i )     Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) such Liens attach to such
property concurrently with or within ninety days after the acquisition thereof;



(j )     leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any Subsidiary;



(k )     any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;



(l )     Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;



(m )     Liens on specific fixed assets acquired in a Permitted Acquisition,
provided that such Liens were in existence at the time of such Permitted
Acquisition;



(n )     normal and customary rights of setoff or similar rights or remedies
with respect to deposit accounts or other funds in favor of banks or other
depository institutions;



(o )     Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; and



(p )     Liens not contemplated in the foregoing clauses, provided that (i ) the
aggregate outstanding principal amount of Indebtedness secured thereby shall not
at any time exceed the Threshold Amount and (ii ) no Default shall exist at the
time of the creation, incurrence or assumption of such Lien (or would result
from the creation, incurrence or assumption of such Lien).



8 .02      Investments.



Make any Investments, except:



(a )     Investments in the form of cash or Cash Equivalents;



(b )     Investments existing on the Closing Date and listed on Schedule 8.02;



(c )     advances or loans to employees of the Borrower or any Subsidiary made
in the ordinary course of business;



(d )     Investments in any Person that is a Loan Party prior to giving effect
to such Investment, provided that in the case of a loan or advance from a
Foreign Subsidiary (i ) such loan or advance shall be subordinated to the
Obligations in a manner and to an extent reasonably acceptable to the Lender and
(ii ) such loan or advance shall not be prepaid unless (A ) after giving effect
thereto, the Loan Parties would be in compliance with the financial covenants
set forth in Section 8.11 on a Pro Forma Basis and (B ) no Default exists to
such Investment;



(e )     Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

 

51

--------------------------------------------------------------------------------

 



(f )     Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;



(g )     Guarantees permitted by Section 8.03;



(h )     Permitted Acquisitions;



          (i )     Investments received in connection with Dispositions
permitted under Section 8.05; and

          (j )     Investments not contemplated in the foregoing clauses in an
aggregate amount not to exceed the Threshold Amount at any one time outstanding.



8 .03      Indebtedness.
 

Create, incur, assume or suffer to exist any Indebtedness, except:



(a )     Indebtedness under the Loan Documents;



(b )     Indebtedness set forth in Schedule 8.03 (and renewals, refinancings and
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such renewal, refinancing or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such renewal, refinancing
or extension and by an amount equal to any existing commitments unutilized
thereunder and (ii) the material terms taken as a whole of such renewal,
refinancing or extension are not materially less favorable to the Borrower and
its Subsidiaries than the terms of the Indebtedness being renewed, refinanced or
extended);



(c )     intercompany Indebtedness permitted under Section 8.02;



(d )     obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;



(e )     purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred to finance the purchase
of fixed assets, and renewals, refinancings and extensions thereof;



(f )     Subordinated Indebtedness;



(g )     Indebtedness incurred in connection with (i) the Hardy County, West
Virginia, Humboldt, Tennessee and/or Monticello, Kentucky facilities to effect
favorable tax treatment and/or (ii) low interest financing provided as an
incentive to Borrower to locate a facility in any jurisdiction;

 

52

--------------------------------------------------------------------------------

 



(h )     Indebtedness not contemplated in the foregoing clauses in an aggregate
principal amount not to exceed the Threshold Amount at any one time outstanding;
and



(i )     Guarantees with respect to Indebtedness permitted under this Section
8.03.



8 .04     Fundamental Changes.
 

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary provided that, if a Loan Party is a party
to such transaction, the continuing or surviving Person is a Loan Party, (c)
subject to clause (a) above, the Borrower or any Subsidiary may merge with any
other Person in connection with a Permitted Acquisition and (d) any Subsidiary
may dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect.



8 .05      Dispositions.
 

Make any Disposition unless (a ) such transaction does not involve a sale or
other disposition of receivables other than receivables owned by or attributable
to other property concurrently being disposed of in a transaction otherwise
permitted under this Section 8.05 and (b ) after giving effect thereto the
aggregate net book value of all of the assets sold or otherwise disposed of by
the Borrower and its Subsidiaries in all such transactions in any fiscal year of
the Borrower shall not exceed the Threshold Amount.



8 .06      Restricted Payments.
 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:



(a )     each Subsidiary may make Restricted Payments toPersons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;



(b )     the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;
and



(c )     the Borrower may declare and make Restricted Payments so long as:



(i )     no Default exists immediately prior to or would exist immediately after
giving effect to such Restricted Payment;



(ii )     after giving effect to such Restricted Payment on a Pro Forma Basis
the Loan Parties would be in compliance with the financial covenants in Section
8.11 as of the end of the period of the four fiscal quarters most recently ended
for which the Borrower has delivered financial statements pursuant to Section
7.01(a) or (b);



(iii )     Revolving Loans shall not be used directly or indirectly to fund such
Restricted Payments; and

 

53

--------------------------------------------------------------------------------

 



(iv )     if such Restricted Payment is made prior to the Performance Date, the
aggregate amount of such Restricted Payments made in any fiscal quarter of the
Borrower shall not exceed $1,400,000.



8 .07      Change in Nature of Business.
 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.



8 .08      Transactions with Affiliates and Insiders.
 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) transactions listed on Schedule
8.08, (e) compensation and reimbursement of expenses of officers and directors
and (f) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person's
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate.



8 .09      Burdensome Agreements.



Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien or (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.



8 .10      Use of Proceeds.
 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.



8 .11      Financial Covenants.



(a )     Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
as of the end of any fiscal quarter of the Borrower to be less than $150.0
million.

 

54

--------------------------------------------------------------------------------

 



(b )     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Borrower set forth below to be greater
than the ratio set forth below:

 





Fiscal Quarter End

Maximum Consolidated
Leverage Ratio

   

April 30, 2009

2.25:1.0

July 31, 2009

2.25:1.0

October 31, 2009

2.25:1.0

January 31, 2010

2.25:1.0

April 30, 2010

4.00:1.0

July 31, 2010

4.00:1.0

October 31, 2010

4.00:1.0

January 31, 2011

3.50:1.0

April 30, 2011

3.00:1.0

July 31, 2011

3.00:1.0

October 31, 2011

3.00:1.0

January 31, 2012 and each fiscal quarter ending thereafter

2.25:1.0





provided that, notwithstanding the foregoing, for each fiscal quarter of the
Borrower ending on and after the Performance Date, the Consolidated Leverage
Ratio as of the end of such fiscal quarter shall not be greater than 2.25:1.0.

 



(c )     Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than (i ) for each fiscal quarter ending during the period commencing with
the fiscal quarter ending April 30, 2009 and ending with the fiscal quarter
ending October 31, 2011, 1.50:1.0 and (ii ) for the fiscal quarter ending
January 31, 2012 and each fiscal quarter ending thereafter, 2.00:1.0; provided
that, notwithstanding the foregoing, for each fiscal quarter of the Borrower
ending on and after the Performance Date, the Consolidated Fixed Charge Coverage
Ratio as of the end of such fiscal quarter shall not be less than 2.00:1.0.



(d)     Unrestricted Cash and Cash Equivalents. Permit the Unrestricted Cash and
Cash Equivalents at any time to be less than (i ) prior to the Performance Date,
$35 million and (ii ) on and after the Performance Date, $20 million.



8 .12      Subordinated Indebtedness.



(a )     Amend or modify any Subordinated Indebtedness if such amendment or
modification would add or change any terms in a manner adverse to the Borrower
or any Subsidiary (including, without limitation, any amendment or modification
that would shorten the final maturity or average life to maturity or require any
payment to be made sooner than originally scheduled or increase the interest
rate applicable thereto).



(b )     Make (or give any notice with respect to) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange any Subordinated Indebtedness.

 

55

--------------------------------------------------------------------------------

 



(c )     Make any payment of principal or interest on any Subordinated
Indebtedness in violation of the subordination provisions of such Subordinated
Indebtedness.



8 .13      Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.



(a )     Amend, modify or change its Organization Documents in a manner adverse
to the Lender.



(b )     Change its fiscal year.



(c )     Without providing ten (10) days prior written notice to the Lender,
change its name, state of formation or form of organization.



8 .14      Ownership of Subsidiaries.



Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than the Borrower or any Wholly Owned Subsidiary) to
own any Equity Interests of any Subsidiary, except to qualify directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Equity Interests of Foreign Subsidiaries, or
(b) permit any Subsidiary to issue or have outstanding any shares of preferred
Equity Interests.



ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES



9 .01      Events of Default.



Any of the following shall constitute an Event of Default:



(a )     Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within five Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any fee due hereunder, or (iii) within seven
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or



(b )     Specific Covenants.



(i )     Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01 or 7.02 and such failure continues
for five Business Days; or



(ii )     Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03(a), 7.05(a), 7.10 or 7.11 or Article
VIII (subject to, with respect to Section 8.11(d), use of the Cure Right); or



(c )     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after a Responsible Officer of any Loan Party receives
notice of such failure or otherwise acquires knowledge of such failure; or

 

56

--------------------------------------------------------------------------------

 



(d )     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or



(e )     Cross-Default. (i ) The Borrower or any Subsidiary fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness; (ii
) the Borrower or any Subsidiary fails to observe or perform any other agreement
or condition relating to any Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Material Indebtedness to be
made, prior to its stated maturity; or (iii ) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or



(f )     Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or



(g )     Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or



(h )     Judgments. There is entered against the Borrower or any Subsidiary (i)
during any twelve-month period one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty consecutive days
during which such judgment is not vacated or a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

57

--------------------------------------------------------------------------------

 



(i )     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which either (A) prior to January 1, 2008 has resulted or
could reasonably be expected to result in an accumulated funding deficiency
under Section 412(a) of the Internal Revenue Code (as applied to years prior to
January 1, 2008) in an aggregate amount in excess of the Threshold Amount or (B)
after December 31, 2007 has resulted in a Pension Plan funding status becoming
“at-risk” within the meaning of Section 430 of the Internal Revenue Code, or
(ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or



(j )     Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or



(k )     Change of Control. There occurs any Change of Control; or



(l )     Subordinated Debt Documentation. The subordination provisions of the
documents evidencing or governing any Subordinated Indebtedness shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of such Subordinated Indebtedness.

     

9 .02      Remedies Upon Event of Default.

     

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:



(a )     declare its commitment to make Loans and L/C Credit Extensions to be
terminated, whereupon such commitment shall be terminated;



(b )     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;



(c )     require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and



(d )     exercise all rights and remedies available to it under the Loan
Documents;

 

58

--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Lender.
 

9 .03      Right to Cure Minimum Liquidity.



     In the event that the Loan Parties breach Section 8.11(d) at any time, the
Borrower shall have the right to cure such breach (the “Cure Right”) within
three (3) Business Days following a Responsible Officer of the Borrower
obtaining actual knowledge of such breach.
 

9 .04      Application of Funds.



After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Lender in the order determined by the Lender in its sole
discretion.



ARTICLE X

MISCELLANEOUS

10 .01      Amendments, Etc.



No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Lender or any Loan Party
therefrom, shall be effective unless in writing signed by the Lender and the
applicable Loan Party, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.



10 .02      Notices; Effectiveness; Electronic Communications.



(a )     Notices Generally. Except in the case of notices and other
communications expressly permitted hereunder to be given by telephone (and
except as provided in subsection (b) below), all notices and other
communications provided for herein to any Person shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the address or telecopier number
specified for such Person on Schedule 10.02. All notices and other
communications expressly permitted hereunder to be given to any Person by
telephone shall be made to the telephone number specified for such Person on
Schedule 10.02.



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
sent during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).



(b )     Electronic Communications. The Lender or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.



Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

59

--------------------------------------------------------------------------------

(c )     Change of Address, Etc. Each of the Borrower and the Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.



(d )     Reliance by the Lender. The Lender shall be entitled to rely and act
upon any notices (including telephonic Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Lender and its Related Parties from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Lender may be recorded by the Lender,
and each of the parties hereto hereby consents to such recording.



10 .03      No Waiver; Cumulative Remedies.



No failure by the Lender or any Loan Party to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.



10 .04      Expenses; Indemnity; and Damage Waiver.



(a )     Costs and Expenses. The Loan Parties shall pay (i ) all reasonable
out-of-pocket expenses incurred by the Lender (including the reasonable fees,
charges and disbursements of counsel for the Lender) in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the Lender
(including the fees, charges and disbursements of any counsel for the Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.



(b )     Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Lender and each of its Related Parties (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Loan Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not be available to an Indemnitee or a
Related Party of such Indemnitee to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any Related
Party of such Indemnitee or (y) result from a claim brought by the any Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

60

--------------------------------------------------------------------------------

 



(c )     Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.



(d )     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.



(e )     Survival. The agreements in this Section shall survive the termination
of the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.



10 .05      Payments Set Aside.



To the extent that any payment by or on behalf of any Loan Party is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

61

--------------------------------------------------------------------------------

 



10 .06      Successors and Assigns.



     (a )     Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Lender (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of the Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
     (b )     Assignments by Lender. The Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans at the time owing to it), provided that (i ) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (A ) an Event of Default has occurred and is
continuing at the time of such assignment or (B ) such assignment is to an
Affiliate of a Lender or an Approved Fund and (ii ) no such assignment shall be
made to the Borrower or any of the Borrower's Affiliates or Subsidiaries or to a
natural person. From and after the effective date specified in each assignment,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such assignment, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such assignment, be released from its
obligations under this Agreement (and, in the case of an assignment covering all
of the assigning Lender's rights and obligations under this Agreement, the
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.



     (c )     Participations. The Lender may at any time, without the consent
of, or notice to, the Borrower, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of the Lender's rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or the Loans owing to it); provided that (i) the Lender's
obligations under this Agreement shall remain unchanged, (ii) the Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, shall continue to deal solely and
directly with the Lender in connection with the Lender's rights and obligations
under this Agreement. Any agreement or instrument pursuant to which the Lender
sells such a participation shall provide that the Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that the Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification that extends
or increases the Commitment of the Lender, postpones any dated fixed by this
Agreement for any payment of principal, interest or fees due to the Lender,
reduces the principal of, or the rate of interest specified herein, on any Loan
or reduces any fees specified herein, or releases the Borrower or all or
substantially all of the value of the Guaranty. Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender.
 
     (d )     Limitation on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent.

62

--------------------------------------------------------------------------------

  
     (e )     Certain Pledges. The Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of the Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release the Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
the Lender as a party hereto.
 

(f )     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act



10 .07      Treatment of Certain Information; Confidentiality.



The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a ) to its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b ) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c ) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d ) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (e ) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Contract relating to the Borrower or
any Subsidiary, (f ) with the consent of the Borrower or (g ) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Lender or its Affiliates on a
nonconfidential basis from a source other than the Borrower (provided that the
Lender does not have actual knowledge that such source breached a
confidentiality agreement or other legal or contractual obligation of
confidentiality by disclosing such Information to the Lender or its Affiliates).
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. The Lender acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.





10 .08      Set-off.



If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of any Loan Party against any and all of the obligations of such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to the Lender, irrespective of whether or not the Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Loan Party may be contingent or unmatured or are owed
to a branch or office of the Lender different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of the Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Lender or its Affiliates may have.
The Lender agrees to notify the Borrower promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

63

--------------------------------------------------------------------------------

 



10 .09      Interest Rate Limitation.
 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.



10 .10      Counterparts; Integration; Effectiveness.



This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.



10 .11      Survival of Representations and Warranties.



All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

 

64

--------------------------------------------------------------------------------

 



10 .12      Severability.



If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



10 .13      Governing Law; Jurisdiction; Etc.



(a )     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF VIRGINIA.



(b )     SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF VIRGINIA SITTING IN FAIRFAX
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT OF
VIRGINIA AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH VIRGINIA STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.



(c )     WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.



(d )     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02(a) (EXCLUDING
ELECTRONIC COMMUNICATIONS). NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

 

65

--------------------------------------------------------------------------------

 



10 .14      Waiver of Right to Trial by Jury.



EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.



10 15      No Advisory or Fiduciary Responsibility.



In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and agrees
that: (i) (A ) the services regarding this Agreement provided by the Lender are
arm’s length commercial transactions between the Loan Parties, on the one hand,
and the Lender, on the other hand, (B ) each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C ) each of the Loan Parties is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any other Person and (B) the
Lender has no obligation to the Loan Parties with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Lender and its Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Loan Parties, and the Lender has no obligation to disclose any of such
interests to the Loan Parties. To the fullest extent permitted by Law, each of
the Loan Parties hereby waives and releases any claims that it may have against
the Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.



10 .16      USA PATRIOT Act Notice.



The Lenderhereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act.



10 .17      Amendment and Restatement.



This Agreement amends and restates the Existing Credit Agreement.



10 .18      Release.



In consideration of the agreements of the Lender set forth in this Agreement,
each Loan Party hereby releases the Lender and each of its officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act on or
prior to the date hereof in connection with the Existing Credit Agreement, any
document, agreement or instrument relating to the Existing Credit Agreement or
any of the Loan Documents on or prior to the date hereof.



[SIGNATURE PAGES FOLLOW]

66





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

BORROWER:

     

AMERICAN WOODMARK CORPORATION, a Virginia corporation

                       

By:

 

/s/    JONATHAN H. WOLK         

--------------------------------------------------------------------------------

               

Name:   Jonathan H. Wolk

               

Title:   Vice President and Chief Financial Officer

GUARANTOR:

     

AMENDE CABINET CORPORTATION, a Virginia corporation

     

By:

 

/s/    GLENN EANES         

--------------------------------------------------------------------------------

           

Name:   Glenn Eanes

           

Title:   Secretary and Treasurer



     



LENDER:

     

BANK OF AMERICA, N.A.

     

By:

 

 

--------------------------------------------------------------------------------

           

Name: 

           

Title: 





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.



BORROWER:

     

AMERICAN WOODMARK CORPORATION, a Virginia corporation

                       

By:

 

      

--------------------------------------------------------------------------------

               

Name: 

               

Title: 

GUARANTOR:

     

AMENDE CABINET CORPORTATION, a Virginia corporation

     

By:

 

  

--------------------------------------------------------------------------------

           

Name: 

           

Title: 



     



LENDER:

     

BANK OF AMERICA, N.A.

     

By:

 

/s/    Kevin Mahon         

--------------------------------------------------------------------------------

           

Name:  Kevin Mahon

           

Title:  Senior Vice President





--------------------------------------------------------------------------------



Schedule 1.01

SPECIFIED SHAREHOLDERS

William Brandt – Director



--------------------------------------------------------------------------------

Schedule 2.03

EXISTING LETTERS OF CREDIT

Letter of
Credit No.

--------------------------------------------------------------------------------

Issue Date

--------------------------------------------------------------------------------

Expiration Date

--------------------------------------------------------------------------------

Letter of
Credit Amount

--------------------------------------------------------------------------------

Beneficiary

--------------------------------------------------------------------------------

3053652 01/31/03 02/01/10 $ 100,000.00   Lumbermens Mutual 3054907 04/22/03
03/01/10 $ 145,000.00   Travelers Property 3074321 05/12/05 03/01/10 $
1,750,000.00   XL Specialty Insurance Co 3081226 03/30/06 03/01/10 $
1,750,000.00   XL Specialty Insurance Co



--------------------------------------------------------------------------------

Schedule 6.13

SUBSIDIARIES

Name

--------------------------------------------------------------------------------

Jurisdiction of Formation

--------------------------------------------------------------------------------

Percentage of
Shares Owned

--------------------------------------------------------------------------------

# Shares Owned

--------------------------------------------------------------------------------

Amende Cabinet Corporation Virginia 100% by Borrower 5,000



--------------------------------------------------------------------------------

Schedule 6.18

LABOR MATTERS

The following are the American Woodmark Corporation locations with collective
bargaining agreements:

109 Byrd Avenue
Berryville, VA United Brotherhood of Carpenters and Joiners of America
#2488     390 Industrial Park Road
Moorefield, WV United Brotherhood of Carpenters and Joiners of America
#2101





--------------------------------------------------------------------------------



Schedule 6.19-1

LOCATION OF CHIEF EXECUTIVE OFFICE, TAXPAYER IDENTIFICATION NUMBER, ETC



Loan Party 

--------------------------------------------------------------------------------

Chief Executive Office

--------------------------------------------------------------------------------

Taxpayer ID#

--------------------------------------------------------------------------------

Organizational #

--------------------------------------------------------------------------------

American Woodmark Corporation

3102 Shawnee Drive
Winchester, VA 22601

54-1138147 0205245-4

Amende Cabinet Corporation

3102 Shawnee Drive
Winchester, VA 22601

54-1444625 0315872-2







--------------------------------------------------------------------------------



Schedule 6.19-2

CHANGES IN LEGAL NAME, STATE OF ORGANIZATION AND STRUCTURE



Loan Party

--------------------------------------------------------------------------------

Legal Name 

--------------------------------------------------------------------------------

State of Organization

--------------------------------------------------------------------------------

Structure

--------------------------------------------------------------------------------

Date 

--------------------------------------------------------------------------------

American Woodmark Corporation

n/a n/a

n/a

 

Amende Cabinet

n/a n/a

n/a

 



 





--------------------------------------------------------------------------------


Schedule 8.01

LIENS EXISTING ON THE CLOSING DATE

Real Property
17600 Barton Park Drive, SW
Cumberland, MD 21502 First Lien - Maryland Economic Development Corporation
Second Lien - County Commissioners of Allegany County     Real Property,
Machinery & Fixtures
117 Southfork Road
Moorefield, WV 26836 Lien - West Virginia Economic Development Authority    
Real Property
101 Woodmark Way
Chavies, KY 41727 First Lien - Coal Fields Regional Industrial Authority, Inc.  
 

Real Property
Approximately 37
acres                                                                                             
Keyser's Ridge Business Park
Garrett County MD

First Lien - Board of County Commissioners of Garrett County



--------------------------------------------------------------------------------

Schedule 8.02

INVESTMENTS EXISTING ON THE CLOSING DATE

Amende Cabinet Corporation – 5,000 Shares



--------------------------------------------------------------------------------

Schedule 8.03

INDEBTEDNESS EXISTING ON THE CLOSING DATE

Lender

--------------------------------------------------------------------------------

Original Balance

--------------------------------------------------------------------------------

Balance
as of
10/31/07

--------------------------------------------------------------------------------

The Coal Fields Regional Industrial
Authority (Perry, Harlan, Leslie, Breathitt
Regional Industrial Authority)

Note $ 6,000,000 $ 4,722,628 West Virginia Economic Development
Authority

Note $ 1,000,000 $ 390,660 West Virginia Economic Development
Authority

Lease $ 10,000.000 $ 8,654,740 Maryland Economic Development
Corporation - State of Maryland

Note $ 1,484,320 $ 1,484,320 County Commissioner of Allegany
County - State of Maryland


Note $ 750,000 $ 750,000 The Industrial Development Board
Of The City of Humboldt, TN

Lease $ 26,561,085 $ 20,871,120

Amende Cabinet Corporation


 

Note $ 4,500,000 $ 4,500,000 Amende Cabinet Corporation

Note $ 4,000,000 $ 4,000,000 County Commissioner of Garrett County
State of Maryland
Note $ 1,290,555 $ 1,290,555



--------------------------------------------------------------------------------

Schedule 8.08

TRANSACTIONS WITH AFFILIATES

A lease between American Woodmark Corporation and Amwood Associates dated
November 1, 1984 and amended as of January 1, 1985, March 30, 2001 and July 20,
2006.



--------------------------------------------------------------------------------

Schedule 10.02

CERTAIN ADDRESSES FOR NOTICES

Borrower: American Woodmark Corporation
3102 Shawnee Drive
Winchester, VA 22601
Attn:  Glenn Eanes, Vice President & Treasurer

Telephone:  540-665-9100
Facsimile:  540-665-9235
Email:  geanes@woodmark.com

American Woodmark Corporation website:  www.americanwoodmark.com

    Lender: For Requests for Credit Extensions and Payments:
Bank of America, N.A.
Mail Code:  MD4-325-03-95
100 South Charles Street, 3rd Floor
Baltimore, MD 21201
Attn:  Tiffany Vanover

Telephone:  410-547-4218
Facsimile:   410-539-1454
Email:   tiffany.vanover@bankofamerica.com

For All Other Notices:
Bank of America, N.A.
Mail Code:  MD4-325-03-95
100 South Charles Street, 3rd Floor
Baltimore, MD 21201
Attn:  Kevin Mahon, SVP

Telephone:  410-547-4218
Facsimile:   410-539-1454
Email:  kevin.mahon@bankofamerica.com




--------------------------------------------------------------------------------

Exhibit 2.02

FORM OF LOAN NOTICE

Date: ___________, 20___

To: Bank of America, N.A.

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement (as amended,
modified and supplemented from time to time, the “Credit Agreement”) dated as of
June 10, 2009 among American Woodmark Corporation, a Virginia corporation (the
“Borrower”), the Guarantors party thereto and Bank of America, N.A. Capitalized
terms used herein and not defined herein shall have the meaning assigned in the
Credit Agreement.

The undersigned hereby requests (select one):

      A Borrowing of [Revolving Loans][the Term Loan]

 

      A conversion or continuation of [Revolving Loans][the Term Loan]

 

  1. On ______ (a Business Day).


  2. In the amount of $ ______ .


  3. Comprised of ______ .
[Type of Loan requested]


  4. For Eurodollar Rate Loans: with an Interest Period of ___ months.


With respect to such Borrowing, the Borrower hereby represents and warrants that
(i) such request complies with the requirements of Section 2.01 of the Credit
Agreement and (ii) each of the conditions set forth in Section 5.02 of the
Credit Agreement have been satisfied on and as of the date of such Borrowing.

AMERICAN WOODMARK CORPORATION, 



     

a Virginia corporation

                       

By:

 



--------------------------------------------------------------------------------

               

Name:

               

Title:



--------------------------------------------------------------------------------

Exhibit 2.10

FORM OF NOTE

____________, 20__

FOR VALUE RECEIVED, AMERICAN WOODMARK CORPORATION, a Virginia corporation (the
“Borrower”), hereby promises to pay to ________________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under the Amended and Restated Credit
Agreement (as amended, modified, supplemented, increased and extended from time
to time, the “Credit Agreement”) dated as of June 10, 2009 among the Borrower,
the Guarantors party thereto and Bank of America, N.A. Capitalized terms used
herein and not defined herein shall have the meaning assigned in the Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Lender in Dollars in
immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

This Note amends and restates the Note dated December 13, 2007 given by the
Borrower to the Lender.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF VIRGINIA.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first written above.

AMERICAN WOODMARK CORPORATION,



     

a Virginia corporation

                       

By:

 



--------------------------------------------------------------------------------

               

Name:

               

Title:



--------------------------------------------------------------------------------

Exhibit 7.02-1

FORM OF COMPLIANCE CERTIFICATE

Date:

For the fiscal quarter ended _________________, 20___.

Reference is made to the Amended and Restated Credit Agreement (as amended,
modified and supplemented from time to time, the “Credit Agreement”) dated as of
June 10, 2009 among American Woodmark Corporation, a Virginia corporation (the
“Borrower”), the Guarantors identified therein and Bank of America, N.A. (the
“Lender”) Capitalized terms used herein and not defined herein shall have the
meaning assigned in the Credit Agreement.

I, [insert name], [insert title] of the Borrower, hereby certify to the Lender
that:

[Use following paragraph 1 for fiscal year-end financial statements:]

[1.     Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of a registered independent public accounting firm required by such
section.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1.     Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date. Such financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.]

2.     The financial covenant analyses and information relating to the financial
covenants in Section 8.11 of the Credit Agreement, as set forth on Schedule 2
hereto, are true and accurate on and as of the date of this Certificate.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of  the
date set forth above.

AMERICAN WOODMARK CORPORATION,



     

a Virginia corporation

                       

By:

 



--------------------------------------------------------------------------------

               

Name:

               

Title:





--------------------------------------------------------------------------------



Exhibit 7.02-2

FORM OF BORROWING BASE CERTIFICATE

___________, 20___

Bank of America, N.A.
100 South Charles Street, 3rd Floor
Baltimore, MD 21201



RE: Amended and Restated Credit Agreement (as amended, modified and supplemented
from time to time, the “Credit Agreement”) dated as of June 10, 2009 among
American Woodmark Corporation, a Virginia corporation (the “Borrower”), the
Guarantors identified therein and Bank of America, N.A. (the “Lender”)



Capitalized terms used herein and not defined herein shall have the meaning
assigned in the Credit Agreement.

I, [insert name], [insert title] of the Borrower, hereby certify to the Lender
that I am authorized to execute and deliver the Borrowing Base Certificate to
the Lender on the behalf of the Borrower, and that attached hereto as Schedule 1
are detailed calculations of the Borrowing Base as of the date set forth therein
and such calclations are true and correct in all material respects.

 [SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed  and delivered this Borrowing
Base Certificate as of  the date set forth above.



AMERICAN WOODMARK CORPORATION,



     

a Virginia corporation

                       

By:

 



--------------------------------------------------------------------------------

Name:

               

Title:







--------------------------------------------------------------------------------



Month-End Collateral Report and Borrowing Base Certificate
 

As of the last day of the calendar month ended:   ______________, 2009



     

ACCOUNTS RECEIVABLE

 

1.     A/R aging balance as of the date listed above (from attached A/R Aging
Report)     

 $__________

2.     less: Ineligible Accounts Receivable (Line 2 of Schedule A)

 $__________

3.     Eligible Accounts Receivable (Line 1 minus Line 2)

 $__________    

INVENTORY

 

4.     Inventory balance as of the date listed above (from attached Inventory
Report)

 $__________

5.     less: Ineligible Inventory (Line 4 of Schedule A)

 $__________

6.     Eligible Inventory (Line 4 minus Line 5)

 $__________    

BORROWING BASE

 

7.     (a) Accounts Receivable Availability (80% of Line 3)

 $__________

        (b) Inventory Availability (25% of Line 6)

 $__________

8.     Gross Availability (Line 7(a) plus Line 7(b))

 $__________

9.     less: Reserves established by Lender

 $__________

10.     Borrowing Base Amount

 $__________

11.     less: Outstanding principal balance of the Term Loan

 $__________

12.     Borrowing Base less Term Loan

 $__________     

Availability

 

13.     The lesser of Line 12 or $25,000,000.

 $__________    

Loan Outstanding Detail as of the date listed above

 

14.     (a) Revolver

 $__________

     (b) Letters of Credit

 $__________    

Revolving Credit Availability (Line 13 minus the sum of Line 14(a) and 14(b)

 $__________



--------------------------------------------------------------------------------

Schedule A



Month-End Collateral Report and Borrowing Certificate





1.     Ineligible Accounts:

 $__________

     (a)     more than 90 days past original due date or more than 120 days past
original invoice date

$__________

     (b)     50% or more of the Accounts owing by the account debtor are
ineligible under clause (a)

$__________

     (c)     if such Account is not a Home Depot Account or Lower’s Account, all
Accounts owing by
              the account debtor exceed 20% of aggregate Eligible Accounts

$__________

     (d)     if such Account is a Home Depot Account, all Home Depot Accounts
exceed the  Maximum Concentration Percentage

              of aggregate Eligible Accounts

$__________

     (e)     if such Account is a Lowe’s Account, all Lowe’s Accounts exceed the
Maximum Concentration Percentage of aggregate  Eligible  Accounts

$__________

     (f)     owing by a creditor or supplier (unless such creditor or supplier
has waived any right of offset in a manner acceptable to the Lender)

$__________

     (g)     subject to offset, counterclaim, deduction, discount, credit,
reserve or other similar allowance (but ineligibility shall be limited to the
amount of such offset, counterclaim, deduction, discount, credit, reserve or
other allowance)

$__________

     (h)     account debtor has disputed liability for all or any portion (but
ineligibility shall be limited to the amount in dispute)

$__________

     (i)     an insolvency proceeding has been commenced by or against the
account debtor; or the account debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or is not
solvent

$__________

     (j)     account debtor is organized or has its principal offices or assets
outside the United States or Canada (unless payment is supported by a letter of
credit or other arrangement acceptable to the Lender)

$__________

     (k)     owing by a Government Authority, unless the account debtor is the
United States or any department, agency or instrumentality thereof and, if
requested by the Lender, such Account has been assigned to the Lender in
compliance with the Assignment of Claims Act

$__________

     (l)     not subject to a duly perfected, first priority Lien in favor of
the Lender or is subject to any other Lien other than a Permitted Lien

$__________

     (m)     goods or services have not been accepted by the account debtor or
does not represent a final sale

$__________

     (n)     evidenced by Chattel Paper or an Instrument of any kind (unless
such Chattel Paper or Instrument has been delivered to the Lender duly endorsed
in a manner satisfactory to the Lender) or has been reduced to judgment

 

     (o)     payment has been extended or arises from a sale on a
cash-on-delivery basis

$__________

     (p)     arises from a sale to an Affiliate, or from a sale on a
bill-and-hold, guaranteed sale, sale-or- return, sale-on-approval, consignment,
or other repurchase or return basis

$__________

     (q)     represents a progress billing or retainage

$__________

     (r)     includes a billing for interest, fees or late charges (but
ineligibility shall be limited to the extent thereof)

$__________

     (s)     arises from a retail sale to a Person who is purchasing for
personal, family or household Purposes

$__________

2.     Value of all Ineligible Accounts (sum of lines 1(a)-1(s))

$__________







--------------------------------------------------------------------------------





3.     Ineligible Inventory

 

     (a)     is not finished goods, work-in-process or raw materials; or is
packaging or shipping materials, labels, samples, display items, bags,
replacement parts or manufacturing supplies

$__________

     (b)     is held on consignment or subject to any deposit or downpayment

$__________

     (c)     is not in new and saleable condition; or is damaged, defective,
shopworn or otherwise unfit for sale

$__________

     (d)     is slow-moving, obsolete or unmerchantable; or constitutes returned
or repossessed goods

$__________

     (e)     does not meet all standards imposed by any Governmental Authority
having regulatory authority over such item of Inventory or its use or sale; or
constitutes hazardous materials under any Environmental Law

$__________

     (f)     is not subject to Lender’s duly perfected, first priority Lien or
is subject to any Lien other than Permitted Liens

$__________

     (g)     is not located within the continental United States or Canada or is
subject to any warehouse receipt or negotiable Document

$__________

     (h)     is subject to any license or other arrangement that restricts such
Loan Party’s or the Lender’s right to dispose of such Inventory

$__________

     (i)     is located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person (other than (x) Inventory in transit between a location owned by a
Loan Party to another location owned by a Loan Party and (y) finished goods
Inventory in transit to a customer) unless (i) the lessor or such Person has
delivered a lien waiver in form and substance acceptable to the Lender (or
the Lender has acknowledged in writing that no such lien waiver is required) or
(ii) a reserve acceptable to the Lender has been established with respect to
such Inventory

$__________

4.     Value of Ineligible Inventory (sum of lines 3(a)-3(i))

$__________ 





 

--------------------------------------------------------------------------------





 

Exhibit 7.12

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”) dated as of _____________, 20__ is by
and between ____________________, a ____________________ (the “New Subsidiary”),
and Bank of America, N.A. (the “Lender”).

Reference is made to the Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of June 10, 2009 by and among American Woodmark
Corporation, Virginia corporation (the “Borrower”), the Guarantors identified
therein and the Lender. Capitalized terms used herein and not defined herein
shall have the meaning assigned in the Credit Agreement. The Loan Parties are
required by Section 7.12 of the Credit Agreement to cause the New Subsidiary to
become a “Guarantor”. Accordingly, the New Subsidiary hereby agrees as follows
with the Lender:

    1.        The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement as of the date hereof. The New Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions applicable to the Guarantors contained in the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary hereby jointly and severally together with the
other Guarantors, guarantees to the Lender and each Affiliate of the Lender that
enters into a Swap Contract or a Treasury Management Agreement with the Borrower
or any Subsidiary, as provided in Article IV of the Credit Agreement, the prompt
payment and performance of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof.

    2.        The address of the New Subsidiary for purposes of all notices and
other communications is the address as set forth for the other Loan Parties on
Schedule 11.02 of the Credit Agreement.

    3.        The New Subsidiary hereby waives acceptance by the Lender of the
guaranty by the New Subsidiary under Article IV of the Credit Agreement upon the
execution of this Agreement by the New Subsidiary.

    4.        This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.

    5.        This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the Commonwealth of Virginia.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement
to be duly executed by its authorized officer, and the Lender has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.



     

[SUBSIDIARY]

                       

By:

 



--------------------------------------------------------------------------------

               

Name:

               

Title:



     





     





     

Acknowledged and accepted:



     





     

BANK OF AMERICA, N.A.

                       

By:

 



--------------------------------------------------------------------------------

               

Name:

               

Title: